       Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 1 of 75 PageID #:1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    WESTERN DIVISION


TDC SPECIALTY INSURANCE                              )
COMPANY,                                             )   CIVIL ACTION NO. 21 cv 50125
                                                     )
         Plaintiff,                                  )
                                                     )
         v.                                          )
                                                     )
MERCY HEALTH CORPORATION,                            )
JAVON BEA HOSPITAL f/k/a                             )
ROCKFORD MEMORIAL HOSPITAL,                          )
ROCKFORD HEALTH PHYSICIANS,                          )
JUSTIN K. KWAK, M.D., PHILIP T.                      )
MINER, M.D., ISABEL A. GONZALEZ,                     )
M.D., ADNAN I. QURESHI, M.D.,                        )
GINGER NEUBAUER, individually and
as the guardian for Adrian Neubauer,
and MIDLAND TRUST COMPANY, as the )
guardian for Faithe R. Reed,         )
                                     )
        Defendants.                  )

                                             COMPLAINT

         Plaintiff TDC Specialty Insurance Company (“TDCSI”), for its complaint against

Defendants Mercy Health Corporation (“Mercy Health”), Javon Bea Hospital f/k/a Rockford

Memorial Hospital (“RMH”), Rockford Health Physicians (“RHP”), Justin K. Kwak, M.D.,

Philip T. Miner, M.D., Isabel A. Gonzalez, M.D., Adnan I. Qureshi, M.D., Ginger Neubauer,

individually and as the guardian for Adrian Neubauer, and Midland Trust Company as the

guardian for Faithe R. Reed, alleges on information and belief as follows:

                                        NATURE OF ACTION

         1.        TDCSI files this action to obtain a judicial determination and declaration as to the

parties’ rights and obligations under Health Care Organizations and Providers Follow Form




4846-4031-7407.3
         Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 2 of 75 PageID #:2




Excess Policy No. HPX-00001-16-00 issued to Mercy Health for the policy period1 September

1, 2016 to September 1, 2017 (the “2016-17 Policy”), Health Care Organizations and Providers

Follow Form Excess Policy No. HPX-00001-17-01 issued to Mercy Health for the policy period

September 1, 2017 to July 1, 2018 (the “2017-18 Policy”), and, alternatively, Health Care

Organizations and Providers Follow Form Excess Policy No. HPX-00001-18-02 issued to Mercy

Health for the policy period July 1, 2018 to July 1, 2019 (the “2018-19 Policy”), with respect to

certain claims. True and correct copies of the 2016-17 Policy, the 2017-18 Policy, and the 2018-

19 Policy (collectively, the “Policies”), without applications, and with the amount of the

premiums redacted, are attached to this Complaint as Exhibits A, B and C, respectively.

           2.       An actual and justiciable controversy has arisen and now exists relating to the

parties’ respective rights, duties and obligations under the Policies.

           3.       As set forth below, TDCSI seeks a declaratory judgment that (i) the 2016-17

Policy does not afford coverage for an action styled Aidan Neubauer, a minor, by and through

his mother and Next Friend, Ginger Neubauer v. Rockford Health Physicians, Rockford

Memorial Hospital, Justin K. Kwak, M.D., Philip T. Miner, M.D., and Isabel A. Gonzalez, M.D.,

No. 2017-L-0000220 (17th Jud. Cir. Ct., Winnebago Cnty., Ill.) (the “Neubauer Action”)

because the Neubauer Action was not a claim that was first made and reported to TDCSI during

the 2016-17 policy period; and (ii) the Policies do not afford coverage for an action currently

styled Faithe R. Reed, a disabled adult, by her guardian, Midland Trust Company v. Rockford

Memorial Hospital, Rockland Health Physicians, and Adrian I. Qureshi, M.D., No. 2018-L-

0000192 (17th Jud. Cir. Ct., Winnebago Cnty., Ill.) (the “Reed Action”), because the Reed

Action concerns a brain injury that was not reported as soon as practicable; or, in the alternative



1
    Terms in bold appear as bold in the referenced Policies.

                                                               2
4846-4031-7407.3
       Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 3 of 75 PageID #:3




(iii) the 2017-18 Policy does not afford coverage for the Reed Action because it is not a claim

that was first made and reported to TDCSI during the 2017-18 policy period; or, in the

alternative, (iv) the 2018-19 Policy does not afford coverage for the Reed Action, because the

Reed action was not a claim that was first made and reported to TDCSI during the 2018-19

policy period.

                                    JURISDICTION AND VENUE

         4.        The Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1332(a)(1),

2201 and 2202. There is complete diversity of citizenship between plaintiff and defendants, and

the amount in controversy exceeds the sum of $75,000, exclusive of interest and costs.

         5.        An actual controversy within the meaning of 28 U.S.C. § 2201 exists between the

parties concerning their respective rights, duties and obligations under the Policies.

         6.        Venue is proper pursuant to 28 U.S.C. § 1391, in that a substantial part of the

events giving rise to the claims at issue in this action occurred in this district, and the Policies

were issued to Mercy Health, which maintains its principal place of business in this district.

                                               PARTIES

         7.        Plaintiff TDCSI is a corporation organized and existing under the laws of the

District of Columbia with its principal place of business located in California. TDCSI legally

transacts insurance business in the State of Illinois and within the geographical jurisdiction of

this Court.

         8.        Defendant Mercy Health Corporation is a company organized and existing under

the laws of the State of Illinois, with its principal place of business in Illinois. Mercy Health

Corporation legally transacts business in the State of Illinois and within the geographical

jurisdiction of this Court.



                                                    3
4846-4031-7407.3
       Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 4 of 75 PageID #:4




         9.        Defendant Javon Bea Hospital f/k/a Rockford Memorial Hospital is a company

organized and existing under the laws of the State of Illinois, with its principal place of business

in Illinois. Javon Bea Hospital legally transacts business in the State of Illinois and within the

geographical jurisdiction of this Court.

         10.       Defendant Rockford Health Physicians is a company organized and existing under

the laws of the State of Illinois, with its principal place of business in Illinois. Rockford Health

Physicians legally transacts business in the State of Illinois and within the geographical

jurisdiction of this Court.

         11.       Defendant Justin K. Kwak, M.D. is a citizen of Illinois who resides in DuPage

County, Illinois.

         12.       Defendant Philip T. Miner, M.D. is a citizen of Florida who resides in Sarasota,

Florida.

         13.       Defendant Isabel A. Gonzalez, M.D. is a citizen of Illinois who resides in Illinois.

         14.       Defendant Ginger Neubauer is a citizen of Illinois who resides in Winnebago

County, Illinois.

         15.       Defendant Ginger Neubauer also is the guardian of minor Adrian Neubauer, a

citizen of Illinois who resides in Winnebago County, Illinois.

         16.       Defendant Adnan I. Qureshi, M.D is a citizen of Minnesota who resides in St.

Cloud, Minnesota.

         17.       Defendant Midland Trust Company is the appointed guardian for Faithe Reed, a

disabled adult citizen of Illinois who resides in Winnebago County, Illinois,




                                                     4
4846-4031-7407.3
       Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 5 of 75 PageID #:5




                                     FACTUAL ALLEGATIONS

The Neubauer Action

          18.      On July 14, 2017, Ginger Neubauer (“Neubauer”) filed the complaint in the

Neubauer Action against RHP, RMH, Justin K. Kwak, M.D., Philip T. Miner, M.D., and Isabel

A. Gonzalez, M.D.

          19.      The Neubauer Action alleges that Aidan Neubauer, the minor child of Neubauer,

was treated at RMH beginning on May 2, 2016, before being transferred to another facility. The

Neubauer Action alleges that the acts or omissions by the defendants named in the Neubauer

Action caused Aidan to lose progress he had made in his life with his diagnosis of cerebral palsy,

and caused Aidan to be reduced to a somnolent quadriplegic with little enjoyment of life, and

requiring significant future care.

          20.      On April 14, 2020, almost three years after Neubauer filed the complaint in the

Neubauer action, counsel for defendants in the Neubauer Action submitted to TDCSI through its

claims administrator, TDC Specialty Underwriters, Inc., a Notice of Claim, providing the first

notice of the Neubauer Action.

          21.      RMH, RHP, Justin K. Kwak, M.D., Philip T. Miner, M.D., and Isabel A.

Gonzalez, M.D. have sought coverage for the Neubauer Action under the 2016-17 Policy.

          22.      TDCSI denied coverage for the Neubauer Action under the terms of the 2016-17

Policy.

The Reed Action

          23.      On June 27, 2018, the guardian on behalf of Faithe Reed filed the complaint in the

Reed Action against RMH, RHP, and Adnan I. Qureshi, M.D.




                                                    5
4846-4031-7407.3
       Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 6 of 75 PageID #:6




         24.       The Reed Action alleges that, Ms. Reed, then a 24-year old woman, was admitted

to RMH on November 9, 2016. At RMH, Dr. Qureshi allegedly incorrectly identified an

aneurysm and negligently provided treatment, which allegedly led to a brain injury.

         25.       On November 23, 2016, Ms. Reed was transferred to a nursing facility for long-

term care.

         26.       Mercy Health apparently sent a claim incident form to report the Reed Action to

ProAssurance, but not to TDCSI, on July 13, 2018.

         27.       Mercy Health sent TDCSI’s claim administrator a copy of a loss run on

September 26, 2018.

         28.       Beginning in May 2020, defense counsel in the Reed Action began submitting to

TDCSI’s claim administrator various updates regarding depositions, experts, and trial date in

reference to the Reed Action.

         29.       RMH, RHP, and Dr. Qureshi have sought coverage for the Reed Action under the

2018-19 Policy.

         30.       TDCSI denied coverage for the Reed Action under the terms of both the 2017-18

Policy and the 2018-19 Policy.

The Policies

         The 2016-17 Policy

         31.       TDCSI issued Health Care Organizations and Providers Follow Form Excess

Policy No. HPX-00001-16-00 to Mercy Health for the policy period September 1, 2016 to

September 1, 2017.

         32.       Subject to all of its terms and conditions, the 2016-17 Policy provides a

$10,000,000 each claim and aggregate limit of liability in excess of the total limits of liability for



                                                    6
4846-4031-7407.3
       Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 7 of 75 PageID #:7




all applicable underlying insurance which an insured is legally obligated to pay as result of a

covered claim. The limits of liability of the underlying insurance are set forth in Schedule of

Underlying Insurance identified in ITEM 4 of the Declarations as amended by Endorsement No.

1 (the “Schedule of Underlying Insurance”).

         33.       Subject to further restrictions in coverage set forth in the underlying insurance,

the 2016-17 Policy follows form to the primary policy identified in the Schedule of Underlying

Insurance.

         34.       The 2016-17 Policy Schedule of Underlying Insurance at Endorsement No. 1 lists

primary policies, including a “Buffer SIR” policy issued by Rockford Health Insurance Ltd.,

and underlying insurance, including a Healthcare Facility Excess Umbrella Liability Policy

issued to Mercy Health by ProAssurance Specialty Insurance Company, Inc. (“ProAssurance”).

         35.       The 2016-17 Policy’s Declarations Page states:

         PORTIONS OF THIS POLICY APPLY ONLY TO CLAIMS FIRST MADE
         AGAINST THE INSURED AND REPORTED TO US DURING THE POLICY
         PERIOD. DEFENSE COSTS ARE PART OF AND NOT IN ADDITION TO THE
         LIMITS OF LIABILITY. PLEASE READ THIS POLICY CAREFULLY.

2016-17 Policy, Declarations (italics in original).

         36.       The Insuring Agreement in the 2016-17 Policy provides:

         I. INSURING AGREEMENT

         We will pay on behalf of the insured, up to the applicable Limit of Liability shown in
         ITEM 3 of the Declarations, any loss, damages, judgments, settlements, and defense costs
         in excess of the total limits of liability for all applicable underlying insurance which an
         insured is legally obligated to pay as result of a covered claim; provided, that:
         (A) such underlying insurance also applies and has been exhausted by actual payment
            thereunder, or would apply but for the exhaustion of the total limits of liability
            thereunder;
         (B) this Policy will apply in conformance with, and will follow the form of, the terms and
             conditions of the primary policy (including all endorsements thereto), and to the
             extent coverage is further limited or restricted by any other underlying insurance, of
             such underlying insurance, except:

                                                    7
4846-4031-7407.3
       Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 8 of 75 PageID #:8




               (1) with respect to any provision to the contrary in this Policy;
               (2) the applicable limits of liability of such underlying insurance shall be deemed
                  to be reduced or exhausted solely as a result of payments for loss, damages,
                  judgments, settlements, or defense costs that are covered under this Policy;
               (3) the coverage provided by this Policy shall not be broader than any underlying
                  insurance unless expressly provided in this Policy; and
               (4) in all events, in the event that this Policy provides insurance excess of
                  professional liability, the coverage afforded hereunder with respect to such
                  professional liability coverage shall be deemed to apply on a claims-made and
                  reported basis, regardless of whether the primary policy provides such coverage
                  on a claims-made or occurrence basis;
         (C) we will not have any obligation to make any payment hereunder unless and until the
             full amount of the total limits of liability of such underlying insurance has been paid
             by the issuer(s) of such underlying insurance, an insured or by another party on
             behalf, or for the benefit, of the insured or the issuer(s) of such underlying
             insurance; and
         (D) our obligation to pay loss, damages, judgments, settlements, and defense costs as a
            result of a covered claim after the date of exhaustion of the full amount of the total
            limits of liability of such underlying insurance shall be excess of any applicable
            deductible or retention under the underlying insurance.
2016-17 Policy, Section I.

         37.       The Insuring Agreement in the 2016-17 Policy requires that “in all events, in the

event that this Policy provides insurance excess of professional liability, the coverage afforded

hereunder with respect to such professional liability coverage shall be deemed to apply on a

claims-made and reported basis, regardless of whether the primary policy provides such

coverage on a claims-made or occurrence basis.” (Emphasis in underline added).

         38.       Section V in the 2016-17 Policy states that:

         V. REPORTING OF CLAIMS AND CIRCUMSTANCES

         As a condition precedent to any right to coverage under this Policy, the insured
         must comply with the following:

         (A) the insured must provide us with written notice of any claim as soon as
            practicable, and in any event within the time period set forth by the primary
            policy with respect to notice of claims;



                                                    8
4846-4031-7407.3
       Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 9 of 75 PageID #:9




         (B) the insured must provide us with written notice of any claim, loss, act, error,
             omission, circumstance, or other matter with respect to which notice has been
             provided under any underlying insurance[.]
         …

         39.       ITEM 6 in the Declarations of the 2016-17 Policy states:

         ITEM 6. ALL NOTICES REQUIRED TO BE GIVEN TO US UNDER SECTION V.
         REPORTING OF CLAIMS AND CIRCUMSTANCES OF THIS POLICY MUST
         BE ADDRESSED TO:

         Mari Spina
         TDC Specialty Underwriters, Inc.
         NoticeOfLoss@TDCSpecialty.com

         ALL OTHER NOTICES REQUIRED TO BE GIVEN TO US UNDER THIS
         POLICY MUST BE ADDRESSED TO:

         TDC Specialty Underwriters, Inc.
         29 Mill Street, Suite 1.6
         Unionville, CT 06085

         40.       Condition IV.C.4. in the Claims Made Coverage Part A of the “Buffer SIR”

policy to which the 2016-17 Policy follows form states that, as a condition precedent to

coverage,

                   4.      You must also give us written notice as soon as practicable of any injury
                   of the following types:
                   …
                   b.      unanticipated neurological, sensory and/or systemic deficits, brain
                   damage, permanent paralysis including paraplegia and quadriplegia, partial or
                   complete loss of sight or hearing, kidney failure or sepsis[.]

         The 2017-18 Policy

         41.       TDCSI issued Health Care Organizations and Providers Follow Form Excess

Policy No. HPX-00001-17-01 to Mercy Health for the policy period September 1, 2017 to July

1, 2018.

         42.       Subject to all of its terms and conditions, the 2017-18 Policy provides a

$10,000,000 each claim and aggregate limit of liability in excess of the total limits of liability for


                                                    9
4846-4031-7407.3
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 10 of 75 PageID #:10




all applicable underlying insurance which an insured is legally obligated to pay as result of a

covered claim. The limits of liability of the underlying insurance are set forth in Schedule of

Underlying Insurance identified in ITEM 4 of the Declarations as amended by Endorsement No.

1 (the “Schedule of Underlying Insurance”).

         43.       Subject to further restrictions in coverage in the underlying insurance, the 2017-

18 Policy follows form to the primary policy identified in the Schedule of Underlying

Insurance.

         44.       The 2017-18 Policy Schedule of Underlying Insurance at Endorsement No. 1 lists

primary policies, including a “Buffer SIR” policy issued by Rockford Health Insurance Ltd.,

and underlying insurance, including a Healthcare Facility Excess Umbrella Liability Policy

issued to Mercy Health by ProAssurance.

         45.       The 2017-18 Policy’s Declarations Page states:

         PORTIONS OF THIS POLICY APPLY ONLY TO CLAIMS FIRST MADE
         AGAINST THE INSURED AND REPORTED TO US DURING THE POLICY
         PERIOD. DEFENSE COSTS ARE PART OF AND NOT IN ADDITION TO THE
         LIMITS OF LIABILITY. PLEASE READ THIS POLICY CAREFULLY.

2017-18 Policy, Declarations (italics in original).

         46.       The Insuring Agreement in the 2017-18 Policy provides:

         I. INSURING AGREEMENT

         We will pay on behalf of the insured, up to the applicable Limit of Liability shown in
         ITEM 3 of the Declarations, any loss, damages, judgments, settlements, and defense costs
         in excess of the total limits of liability for all applicable underlying insurance which an
         insured is legally obligated to pay as result of a covered claim; provided, that:
         (A) such underlying insurance also applies and has been exhausted by actual payment
            thereunder, or would apply but for the exhaustion of the total limits of liability
            thereunder;
         (B) this Policy will apply in conformance with, and will follow the form of, the terms and
             conditions of the primary policy (including all endorsements thereto), and to the
             extent coverage is further limited or restricted by any other underlying insurance, of
             such underlying insurance, except:

                                                   10
4846-4031-7407.3
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 11 of 75 PageID #:11




               (1) with respect to any provision to the contrary in this Policy;
               (2) the applicable limits of liability of such underlying insurance shall be deemed
                  to be reduced or exhausted solely as a result of payments for loss, damages,
                  judgments, settlements, or defense costs that are covered under this Policy;
               (3) the coverage provided by this Policy shall not be broader than any underlying
                  insurance unless expressly provided in this Policy; and
               (4) in all events, in the event that this Policy provides insurance excess of
                  professional liability, the coverage afforded hereunder with respect to such
                  professional liability coverage shall be deemed to apply on a claims-made and
                  reported basis, regardless of whether the primary policy provides such coverage
                  on a claims-made or occurrence basis;
         (C) we will not have any obligation to make any payment hereunder unless and until the
             full amount of the total limits of liability of such underlying insurance has been paid
             by the issuer(s) of such underlying insurance, an insured or by another party on
             behalf, or for the benefit, of the insured or the issuer(s) of such underlying
             insurance; and
         (D) our obligation to pay loss, damages, judgments, settlements, and defense costs as a
            result of a covered claim after the date of exhaustion of the full amount of the total
            limits of liability of such underlying insurance shall be excess of any applicable
            deductible or retention under the underlying insurance.
2017-18 Policy, Section I.

         47.       The Insuring Agreement in the 2017-18 Policy requires that “in all events, in the

event that this Policy provides insurance excess of professional liability, the coverage afforded

hereunder with respect to such professional liability coverage shall be deemed to apply on a

claims-made and reported basis, regardless of whether the primary policy provides such

coverage on a claims-made or occurrence basis.” (Emphasis in underline added).

         48.       Section V in the 2017-18 Policy states that:

         V. REPORTING OF CLAIMS AND CIRCUMSTANCES

         As a condition precedent to any right to coverage under this Policy, the insured
         must comply with the following:

         (B) the insured must provide us with written notice of any claim as soon as
            practicable, and in any event within the time period set forth by the primary
            policy with respect to notice of claims;



                                                   11
4846-4031-7407.3
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 12 of 75 PageID #:12




         (B) the insured must provide us with written notice of any claim, loss, act, error,
             omission, circumstance, or other matter with respect to which notice has been
             provided under any underlying insurance[.]
         …

         49.       ITEM 6 in the Declarations of the 2017-18 Policy states:

         ITEM 6. ALL NOTICES REQUIRED TO BE GIVEN TO US UNDER SECTION V.
         REPORTING OF CLAIMS AND CIRCUMSTANCES OF THIS POLICY MUST
         BE ADDRESSED TO:

         Mari Spina
         TDC Specialty Underwriters, Inc.
         NoticeOfLoss@TDCSpecialty.com

         ALL OTHER NOTICES REQUIRED TO BE GIVEN TO US UNDER THIS
         POLICY MUST BE ADDRESSED TO:

         TDC Specialty Underwriters, Inc.
         29 Mill Street, Suite 1.6
         Unionville, CT 06085

         50.       Condition IV.C.4. in the Claims Made Coverage Part A of the “Buffer SIR”

policy to which the 2017-18 Policy follows form states that, as a condition precedent to

coverage,

                   4.      You must also give us written notice as soon as practicable of any injury
                   of the following types:
                   …
                   b.      unanticipated neurological, sensory and/or systemic deficits, brain
                   damage, permanent paralysis including paraplegia and quadriplegia, partial or
                   complete loss of sight or hearing, kidney failure or sepsis[.]

         The 2018-19 Policy

         51.       TDCSI issued Health Care Organizations and Providers Follow Form Excess

Policy No. HPX-00001-18-02 to Mercy Health for the policy period July 1, 2018 to July 1,

2019.

         52.       Subject to all of its terms and conditions, the 2018-19 Policy provides a

$15,000,000 each claim and aggregate limit of liability in excess of the total limits of liability for


                                                    12
4846-4031-7407.3
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 13 of 75 PageID #:13




all applicable underlying insurance which an insured is legally obligated to pay as result of a

covered claim. The limits of liability of the underlying insurance are set forth in Schedule of

Underlying Insurance identified in ITEM 4 of the Declarations as amended by Endorsement No.

8 (the “Schedule of Underlying Insurance”).

         53.       Subject to further restrictions in coverage in the underlying insurance, the 2018-

19 Policy follows form to the primary policy identified in the Schedule of Underlying

Insurance.

         54.       The 2018-19 Policy Schedule of Underlying Insurance at Endorsement No. 8 lists

primary policies, including a “Buffer SIR” policy issued by Rockford Health Insurance Ltd.,

and underlying insurance, including a Healthcare Facility Excess Umbrella Liability Policy

issued to Mercy Health by ProAssurance.

         55.       The 2018-19 Policy’s Declarations Page states:

         PORTIONS OF THIS POLICY APPLY ONLY TO CLAIMS FIRST MADE
         AGAINST THE INSURED AND REPORTED TO US DURING THE POLICY
         PERIOD. DEFENSE COSTS ARE PART OF AND NOT IN ADDITION TO THE
         LIMITS OF LIABILITY. PLEASE READ THIS POLICY CAREFULLY.

2018-19 Policy, Declarations (italics in original).

         56.       The Insuring Agreement in the 2018-19 Policy provides:

         I. INSURING AGREEMENT

         We will pay on behalf of the insured, up to the applicable Limit of Liability shown in
         ITEM 3 of the Declarations, any loss, damages, judgments, settlements, and defense costs
         in excess of the total limits of liability for all applicable underlying insurance which an
         insured is legally obligated to pay as result of a covered claim; provided, that:
         (A) such underlying insurance also applies and has been exhausted by actual payment
            thereunder, or would apply but for the exhaustion of the total limits of liability
            thereunder;
         (B) this Policy will apply in conformance with, and will follow the form of, the terms and
             conditions of the primary policy (including all endorsements thereto), and to the
             extent coverage is further limited or restricted by any other underlying insurance, of
             such underlying insurance, except:

                                                   13
4846-4031-7407.3
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 14 of 75 PageID #:14




               (1) with respect to any provision to the contrary in this Policy;
               (2) the applicable limits of liability of such underlying insurance shall be deemed
                  to be reduced or exhausted solely as a result of payments for loss, damages,
                  judgments, settlements, or defense costs that are covered under this Policy;
               (3) the coverage provided by this Policy shall not be broader than any underlying
                  insurance unless expressly provided in this Policy; and
               (4) in all events, in the event that this Policy provides insurance excess of
                  professional liability, the coverage afforded hereunder with respect to such
                  professional liability coverage shall be deemed to apply on a claims-made and
                  reported basis, regardless of whether the primary policy provides such coverage
                  on a claims-made or occurrence basis;
         (C) we will not have any obligation to make any payment hereunder unless and until the
             full amount of the total limits of liability of such underlying insurance has been paid
             by the issuer(s) of such underlying insurance, an insured or by another party on
             behalf, or for the benefit, of the insured or the issuer(s) of such underlying
             insurance; and
         (D) our obligation to pay loss, damages, judgments, settlements, and defense costs as a
            result of a covered claim after the date of exhaustion of the full amount of the total
            limits of liability of such underlying insurance shall be excess of any applicable
            deductible or retention under the underlying insurance.
2018-19 Policy, Section I.

         57.       The Insuring Agreement in the 2018-19 Policy requires that “in all events, in the

event that this Policy provides insurance excess of professional liability, the coverage afforded

hereunder with respect to such professional liability coverage shall be deemed to apply on a

claims-made and reported basis, regardless of whether the primary policy provides such

coverage on a claims-made or occurrence basis.” (Emphasis in underline added).

         58.       Section V in the 2018-19 Policy states that:

         V. REPORTING OF CLAIMS AND CIRCUMSTANCES

         As a condition precedent to any right to coverage under this Policy, the insured
         must comply with the following:

         (C) the insured must provide us with written notice of any claim as soon as
            practicable, and in any event within the time period set forth by the primary
            policy with respect to notice of claims;



                                                   14
4846-4031-7407.3
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 15 of 75 PageID #:15




         (B) the insured must provide us with written notice of any claim, loss, act, error,
             omission, circumstance, or other matter with respect to which notice has been
             provided under any underlying insurance[.]
         …

         59.       ITEM 6 in the Declarations of the 2018-19 Policy states:

         ITEM 6. ALL NOTICES REQUIRED TO BE GIVEN TO US UNDER SECTION V.
         REPORTING OF CLAIMS AND CIRCUMSTANCES OF THIS POLICY MUST
         BE ADDRESSED TO:

         Mari Spina
         TDC Specialty Underwriters, Inc.
         NoticeOfLoss@TDCSpecialty.com

         ALL OTHER NOTICES REQUIRED TO BE GIVEN TO US UNDER THIS
         POLICY MUST BE ADDRESSED TO:

         TDC Specialty Underwriters, Inc.
         29 Mill Street, Suite 1.6
         Unionville, CT 06085

         60.       The ProAssurance policy, which is part of the underlying insurance, states in the

definition of “report, reported and reporting” that, “[d]isclosure of incidents by an insured as

a part of engineering or loss control services or claims audits made in connection with self-

insured retention programs shall not be considered the reporting of a claim or suit.”

         61.       Condition IV.C.4. in the Claims Made Coverage Part A of the “Buffer SIR”

policy to which the 2018-19 Policy follows form states that, as a condition precedent to

coverage,

                   4.      You must also give us written notice as soon as practicable of any injury
                   of the following types:
                   …
                   b.      unanticipated neurological, sensory and/or systemic deficits, brain
                   damage, permanent paralysis including paraplegia and quadriplegia, partial or
                   complete loss of sight or hearing, kidney failure or sepsis[.]




                                                   15
4846-4031-7407.3
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 16 of 75 PageID #:16




                                               COUNT I

                   Declaration of No Coverage for the Neubauer Action Because
                        It Was Not Reported During 2016-17 Policy Period

         62.       TDCSI realleges and incorporates by reference the allegations of paragraphs 1

through 61 as if fully set forth in this Count I.

         63.       The 2016-17 Policy Insuring Agreement requires that “in all events, in the event

that this Policy provides insurance excess of professional liability, the coverage afforded

hereunder with respect to such professional liability coverage shall be deemed to apply on a

claims-made and reported basis, regardless of whether the primary policy provides such

coverage on a claims-made or occurrence basis.” (Emphasis in underline added).

         64.       A claim against any insured concerning the alleged injury to Aidan Neubauer

was made no later than when the complaint in the Neubauer Action was filed on July 14, 2017.

         65.       The first notice of the Neubauer Action was not made to TDCSI until April 20,

2020. Therefore, the Neubauer Action was not reported to TDCSI during the 2016-17 policy

period, as required to satisfy the 2016-17 Policy’s Insuring Agreement. Because the Insuring

Agreement in the 2016-17 Policy was not satisfied, the 2016-17 Policy does not afford coverage

for the Neubauer Action.

         66.       TDCSI is therefore entitled to a declaration that the 2016-17 Policy does not

afford coverage for the Neubauer Action because it is not a claim that was first made and

reported during the 2016-17 policy period.




                                                    16
4846-4031-7407.3
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 17 of 75 PageID #:17




                                               COUNT II

             Declaration of No Coverage for the Reed Action Under The Policies
         Because The Alleged Brain Injury Was Not Reported As Soon As Practicable

         67.       TDCSI realleges and incorporates by reference the allegations of paragraphs 1

through 61 as if fully set forth in this Count II.

         68.       Because Faithe Reed allegedly suffered a brain injury as a result of her treatment

at RMH in November 2016, the alleged injury should have been reported through written notice

to TDCSI “as soon as practicable,” pursuant to Condition IV.C.4. in the Claims Made Coverage

Part A of the “Buffer SIR” in policies to which each of the TDCSI Policies follow form.

         69.       Mercy Health has alleged that it first provided any writing to TDCSI regarding

the alleged brain injury of Ms. Reed on September 26, 2018, when it sent TDCSI’s claim

administrator a copy of a loss run. Mercy Health sent the loss run that listed the Reed claim

almost two years after the alleged brain injury incident.

         70.       The alleged brain injury of Ms. Reed was not reported in writing to TDCSI as

soon as practicable, which is a condition precedent to coverage under each of the TDCSI

Policies.

         71.       TDCSI is therefore entitled to a declaration that the Policies do not afford

coverage for the Reed Action because Mercy Health failed to provide written notice to TDCSI of

the alleged brain injury incident as soon as practicable.

                                               COUNT III

         In the Alternative, a Declaration of No Coverage for the Reed Action Because
                      It Was Not Reported During 2017-18 Policy Period

         72.       TDCSI realleges and incorporates by reference the allegations of paragraphs 1

through 61 as if fully set forth in this Count III.



                                                      17
4846-4031-7407.3
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 18 of 75 PageID #:18




         73.       The 2017-18 Policy Insuring Agreement requires that “in all events, in the event

that this Policy provides insurance excess of professional liability, the coverage afforded

hereunder with respect to such professional liability coverage shall be deemed to apply on a

claims-made and reported basis, regardless of whether the primary policy provides such

coverage on a claims-made or occurrence basis.” (Emphasis in underline added).

         74.       A claim against any insured concerning the alleged injury to Faithe Reed was

made no later than when the complaint in the Reed Action was filed on June 27, 2018.

         75.       The Reed Action was not reported to TDCSI during the 2017-18 policy period, as

required to satisfy the 2017-18 Policy’s Insuring Agreement.

         76.       TDCSI is therefore entitled, in the alternative, to a declaration that the 2017-18

Policy does not afford coverage for the Reed Action because it is not a claim that was first made

and reported during the 2017-18 policy period.

                                               COUNT IV

         In the Alternative, a Declaration of No Coverage for the Reed Action Because
                      It Was Not Reported During 2018-19 Policy Period

         77.       TDCSI realleges and incorporates by reference the allegations of paragraphs 1

through 61 as if fully set forth in this Count IV.

         78.       The 2018-19 Policy Insuring Agreement requires that “in all events, in the event

that this Policy provides insurance excess of professional liability, the coverage afforded

hereunder with respect to such professional liability coverage shall be deemed to apply on a

claims-made and reported basis, regardless of whether the primary policy provides such

coverage on a claims-made or occurrence basis.” (Emphasis in underline added).




                                                     18
4846-4031-7407.3
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 19 of 75 PageID #:19




         79.       Mercy Health has alleged that no claim for the alleged injury to Ms. Reed was

made against any insured until RMH was served with the complaint in the Reed Action on July

12, 2018, during the policy period of the 2018-19 Policy.

         80.       Even if the claim for the alleged injury to Ms. Reed was first made during the

2018-19 policy period, no notice of such claim was reported to TDCSI during the 2018-19

policy period pursuant to the 2018-19 Policy provisions.

         81.       The submission of a loss run to TDCSI’s claim administrator does not satisfy the

2018-19 Policy’s notice requirements. The ProAssurance policy, which is part of the

underlying insurance for the 2018-19 Policy and provides relevant restrictions in coverage,

states in the definition of “report, reported and reporting” that, “[d]isclosure of incidents by an

insured as a part of engineering or loss control services or claims audits made in connection with

self-insured retention programs shall not be considered the reporting of a claim or suit.”

         82.       The 2018-19 Policy’s policy period ended without Mercy Health having reported

the Reed Action pursuant to the terms of the 2018-19 Policy.

         83.       TDCSI is therefore entitled, in the alternative, to a declaration that the 2018-19

Policy does not afford coverage for the Reed Action because the alleged brain injury was not

reported pursuant to the terms of the 2018-19 Policy during the 2018-19 policy period.

         WHEREFORE, TDCSI respectfully requests:

         A.        As to Count I, that the Court declare that the 2016-17 Policy does not afford

                   coverage for the Neubauer Action because it is not a claim that was first made

                   and reported to TDCSI during the 2016-17 policy period.

         B.        As to Count II, that the Court declare that the Policies do not afford coverage for

                   the Reed Action because Mercy Health failed to provide written notice to TDCSI



                                                    19
4846-4031-7407.3
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 20 of 75 PageID #:20




                   of the alleged brain injury incident as soon as practicable, which is a condition

                   precedent to coverage under each of the Policies.

         C.        As to Count III, that the Court declare, in the alternative, that the 2017-18 Policy

                   does not afford coverage for the Reed Action because it is not a claim that was

                   first made and reported to TDCSI during the 2017-18 policy period.

         D.        As to Count IV, that the Court declare, in the alternative, that the 2018-19 Policy

                   does not afford coverage for the Reed Action because it is not a claim that was

                   first made and reported to TDCSI during the 2018-19 policy period.

         E.        That the Court award TDCSI such other and further relief as it may deem

                   appropriate.

Dated this 19th day of March, 2021
                                                          Respectfully submitted,

                                                          /s/James J. Stamos
 Of Counsel:                                                 James J. Stamos (ARDC No. 03128244)
 Mary E. Borja                                               Stamos & Trucco
 Wiley Rein LLP                                              1 East Wacker Drive
 1776 K Street NW                                            Third Floor
 Washington, DC 20006                                        Chicago IL 60601
 (202) 719-7000 (tel.)                                       312-630-7979 (tel.)
 (202) 719-7049 (fax)                                        312-630-1183 (fax)
 mborja@wileyrein.com                                        jstamos@stamostrucco.com

                                                          Counsel for Plaintiff TDC Specialty
                                                          Insurance Company




                                                    20
4846-4031-7407.3
Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 21 of 75 PageID #:21




                           Ex. A
Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 22 of 75 PageID #:22




                 Follow Form Excess Policy


                   Mercy Health Corporation
                        HPX-00001-16-00
                  09/01/2016 - 09/01/2017
     Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 23 of 75 PageID #:23




U.S. TREASURY DEPARTMENT’S OFFICE OF FOREIGN ASSETS CONTROL
                          (“OFAC”)
              ADVISORY NOTICE TO POLICYHOLDERS



No coverage is provided by this Notice nor can it be construed to replace any provisions of your
policy. You should read your policy and review your Declarations for complete information on
the coverages you are provided.

This Notice provides information concerning possible impact on your insurance coverage due to
directives issued by OFAC. Please read this Notice carefully.

The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy based
on Presidential declarations of “national emergency.” OFAC has identified and listed
numerous:

    •   Foreign agents;
    •   Front organizations;
    •   Terrorists;
    •   Terrorist organizations; and
    •   Narcotics traffickers;

as “Specially Designated Nationals and Blocked Persons.” This list can be located on the
United States Treasury’s web site – https://www.treasury.gov/ofac

In accordance with OFAC regulations, if it is determined that you or any other insured, or any
person or entity claiming the benefits of this insurance has violated U.S. sanctions law or is a
Specially Designated National and Blocked Person, as identified by OFAC, this insurance will
be considered a blocked or frozen contract and all provisions of this insurance are immediately
subject to OFAC. When an insurance policy is considered to be such a blocked or frozen
contract, no payments nor premium refunds may be made without authorization from OFAC.
Other limitations on the premiums and payments also apply.




NOTICEOFAC-12-16                                                                        Page 1 of 1
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 24 of 75 PageID #:24


                                                            Underwritten by TDC Specialty Insurance Company
                                                                                     1050 K Street, Suite 400
                                                                                       Washington, DC 20001
                                                                             Servicing Address: 29 Mill Street
                                                                                        Unionville, CT 06085


                                            DECLARATIONS

                                 FOLLOW FORM EXCESS POLICY

PORTIONS OF THIS POLICY APPLY ONLY TO CLAIMS FIRST MADE AGAINST THE INSURED
AND REPORTED TO US DURING THE POLICY PERIOD. DEFENSE COSTS ARE PART OF AND
NOT IN ADDITION TO THE LIMITS OF LIABILITY. PLEASE READ THIS POLICY CAREFULLY.

  Policy Number: HPX-00001-16-00
 ITEM 1. INSURED                                           ITEM 2.    POLICY PERIOD:
           Name and Principal Address:
           Mercy Health Corporation                        (a) Inception Date    09/01/2016
           2400 N. Rockton Ave                             (b) Expiration Date 09/01/2017
           Rockford, IL 61103                               Both dates at 12:01 a.m. at the Principal
                                                            Address in ITEM 1

 ITEM 3.   LIMITS OF LIABILITY

  (A) Each claim Limit of Liability            $10,000,000
  (B) Policy Aggregate Limit of Liability      $10,000,000
 ITEM 4.   UNDERLYING INSURANCE

  See Endorsement No. 1 – Schedule of Underlying Insurance

 ITEM 5.   PREMIUM:

        X Gross Premium:        We will pay a percentage of the Premium shown above as
                                brokerage commission. Consult your broker for information
                                concerning commission.
       __ Net Premium:          The premium shown above is net, and we will pay no brokerage
                                commission of any kind thereon.
 ITEM 6.    ALL NOTICES REQUIRED TO BE GIVEN TO US UNDER SECTION V. REPORTING OF
            CLAIMS AND CIRCUMSTANCES OF THIS POLICY MUST BE ADDRESSED TO:

            Mari Spina
            TDC Specialty Underwriters, Inc.
            NoticeOfLoss@TDCSpecialty.com

             ALL OTHER NOTICES REQUIRED TO BE GIVEN TO US UNDER THIS POLICY MUST BE
             ADDRESSED TO:

            TDC Specialty Underwriters, Inc.
            29 Mill Street, Suite 1.6
            Unionville, CT 06085




HXD-000001-10-16                             Page 1 of 2
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 25 of 75 PageID #:25


 ITEM 7.   POLICY FORM AND ENDORSEMENTS ATTACHED AT ISSUANCE:

            HXF-000001-08-16
            HXE-000010-09-16
            HXE-000003-04-16
            HXE-000006-08-16
            HXE-000012-09-16
            HXE-000027-06-17



These Declarations, the completed signed Application, and the Policy (together with any and all
endorsements thereto) shall constitute the entire agreement between us and the insured(s).

 TDC Specialty Insurance Company
 By:




 ______________________________________________             07/07/2017
 Its Authorized Representative                              Date:




HXD-000001-10-16                          Page 2 of 2
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 26 of 75 PageID #:26


                                                          Underwritten by TDC Specialty Insurance Company
                                                                                   1050 K Street, Suite 400
                                                                                     Washington, DC 20001
                                                                           Servicing Address: 29 Mill Street
                                                                                      Unionville, CT 06085


                              FOLLOW FORM EXCESS POLICY

PORTIONS OF THIS POLICY APPLY ONLY TO CLAIMS FIRST MADE AGAINST THE INSURED
AND REPORTED TO US DURING THE POLICY PERIOD OR, SOLELY IF APPLICABLE, ANY
EXTENSION PERIOD FOR REPORTING CLAIMS. DEFENSE COSTS ARE PART OF AND NOT
IN ADDITION TO THE LIMITS OF LIABILITY. DEFENSE COSTS WILL REDUCE AND MAY
EXHAUST COMPLETELY THE LIMIT OF LIABILITY. PLEASE READ THE ENTIRE POLICY
CAREFULLY.

In consideration of the payment of the premium, and in reliance upon all statements made and
information furnished to us and to any issuer of the underlying insurance, and subject to all of
the terms and conditions of this Policy (including all endorsements attached hereto), we and the
insured agree as follows:

I.     INSURING AGREEMENT

       We will pay on behalf of the insured, up to the applicable Limit of Liability shown in ITEM
       3 of the Declarations, any loss, damages, judgments, settlements, and defense costs in
       excess of the total limits of liability for all applicable underlying insurance which an
       insured is legally obligated to pay as result of a covered claim; provided, that:

       (A)     such underlying insurance also applies and has been exhausted by actual
               payment thereunder, or would apply but for the exhaustion of the total limits of
               liability thereunder;

       (B)     this Policy will apply in conformance with, and will follow the form of, the terms
               and conditions of the primary policy (including all endorsements thereto), and to
               the extent coverage is further limited or restricted by any other underlying
               insurance, of such underlying insurance, except:

               (1)    with respect to any provision to the contrary in this Policy;

               (2)    the applicable limits of liability of such underlying insurance shall be
                      deemed to be reduced or exhausted solely as a result of payments for loss,
                      damages, judgments, settlements, or defense costs that are covered under
                      this Policy;

               (3)    the coverage provided by this Policy shall not be broader than any
                      underlying insurance unless expressly provided in this Policy; and

               (4)    in all events, in the event that this Policy provides insurance excess of
                      professional liability, the coverage afforded hereunder with respect to such
                      professional liability coverage shall be deemed to apply on a claims-made
                      and reported basis, regardless of whether the primary policy provides such
                      coverage on a claims-made or occurrence basis;

       (C)     we will not have any obligation to make any payment hereunder unless and until
               the full amount of the total limits of liability of such underlying insurance has
               been paid by the issuer(s) of such underlying insurance, an insured or by another




HXF-000001-08-16                            Page 1 of 5
       Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 27 of 75 PageID #:27


               party on behalf, or for the benefit, of the insured or the issuer(s) of such
               underlying insurance; and

        (D)    our obligation to pay loss, damages, judgments, settlements, and defense costs as
               a result of a covered claim after the date of exhaustion of the full amount of the
               total limits of liability of such underlying insurance shall be excess of any
               applicable deductible or retention under the underlying insurance.

II.     DEFINITIONS

        (A)    Claim shall have the meaning ascribed to it (or similar term) in the applicable
               underlying insurance.

        (B)    Insured means any person or entity included within the definition of “Insured” (or
               similar term) in the applicable underlying insurance.

        (C)    Policy period means the period of time from the Inception Date of this Policy
               stated in ITEM 2(a) of the Declarations to the Expiration Date of this Policy stated
               in ITEM 2(b) of the Declarations, or to any earlier cancellation or termination date
               of this Policy.

        (D)    Primary policy means the policy scheduled as such in ITEM 4(A) of the
               Declarations.

        (E)    Underlying insurance means the primary policy and all insurance policies,
               bonds, self-insurance programs, trust agreements, or other risk transfer
               arrangements scheduled in ITEM 4 of the Declarations, and all renewals or
               replacements thereof.

        (F)    We, us and our means the Underwriting Company as set forth in the Declarations.

III.    UNDERLYING INSURANCE

        (A)    As long as this Policy is in effect, all underlying insurance must: (1) continuously
               be kept in full force and effect; (2) provide no less coverage than provided by all of
               the insurance policies, bonds, self-insurance programs, trust agreements, or other
               risk transfer arrangements scheduled in ITEM 4 of the Declarations; (3) provide no
               lower limits of liability than those scheduled in ITEM 4 of the Declarations (except
               to the extent such limits are reduced or exhausted due to the payment of covered
               claims under such underlying insurance); and (4) be available and collectible. If
               the underlying insurance fails to meet any such criteria in (1) through (4) above,
               then we shall not be liable under this Policy earlier or to any greater extent than we
               would have been if such underlying insurance was still in full force and effect,
               contained its original provisions, had the original scheduled limits of liability, and
               was fully available and collectible.

        (B)    No amendment or modification to any underlying insurance shall be binding upon
               us or effective in changing the terms and conditions of, or extending the coverage or
               limits of liability afforded by, this Policy without our express written agreement.
               The insured shall provide us with: (1) prompt notice of any payment of any claim
               under any underlying insurance; (2) any cancellation, termination, or non-renewal
               of any underlying insurance; or (3) any change in or modification of any
               underlying insurance by endorsement or otherwise. This Policy shall
               automatically be rescinded upon the rescission of any underlying insurance.




HXF-000001-08-16                             Page 2 of 5
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 28 of 75 PageID #:28


       (C)     If any underlying insurance (including any endorsement(s) attached thereto)
               contains an insuring agreement or a grant of coverage with a limit of liability of a
               lesser amount than the applicable “Each Claim” limit of liability scheduled in ITEM
               4 of the Declarations, then this Policy will not follow form of, and shall not apply to,
               such insuring agreement or grant of coverage, and no payment made under such
               insuring agreement or grant of coverage shall reduce or exhaust the applicable
               limits of liability of such underlying insurance.

IV.    LIMITS OF LIABILITY AND EXHAUSTION OF LIMITS

       (A)     Each Claim Limit of Liability. The amount stated in ITEM 3(A) of the
               Declarations shall be our maximum Limit of Liability for all loss, damages,
               judgments, settlements and defense costs from each claim for which this Policy
               provides coverage. This Limit of Liability shall be part of, and not in addition to,
               the Policy Aggregate Limit of Liability stated in ITEM 3(B) of the Declarations.

       (B)     Policy Aggregate Limit of Liability. The amount stated in ITEM 3(B) of the
               Declarations shall be our maximum aggregate Limit of Liability for all loss,
               damages, judgments, settlements and defense costs from all claims for which this
               Policy provides coverage.

       (C)     Defense costs are part of, and not in addition to our applicable Limits of Liability,
               and our payment of defense costs will reduce, and may exhaust, this Policy’s
               applicable Limits of Liability.

       (D)     We will have no obligation to pay any loss, damages, judgments, settlements, or
               defense costs after the Policy Aggregate Limit of Liability stated in ITEM 3(B) of the
               Declarations has been exhausted by payments under this Policy. If the Policy
               Aggregate Limit of Liability is exhausted by payments under this Policy, the
               premium will be fully earned, all of our obligations under this Policy will be
               completed fulfilled and exhausted, and we will have no further obligations of any
               type, nature, or kind under this Policy.

V.     REPORTING OF CLAIMS AND CIRCUMSTANCES

       As a condition precedent to any right to coverage under this Policy, the insured must
       comply with the following:

       (A)     the insured must provide us with written notice of any claim as soon as
               practicable, and in any event within the time period set forth by the primary policy
               with respect to notice of claims;

       (B)     the insured must provide us with written notice of any claim, loss, act, error,
               omission, circumstance, or other matter with respect to which notice has been
               provided under any underlying insurance; and

       (C)     if, during the policy period, the insured first becomes aware of any facts or
               circumstances that might subsequently give rise to a claim and the insured
               exercises any right under the underlying insurance to report such facts or
               circumstances, then the insured must also report such facts or circumstances to
               us as soon as practicable but in any event before the Expiration Date or earlier
               cancellation or termination of this Policy. Any covered claim subsequently made
               against the insured arising out of such facts or circumstances (and for which
               written notice is given to us as soon as practicable thereafter) shall be treated as if
               it had been first made and reported to us during the policy period, provided that




HXF-000001-08-16                             Page 3 of 5
       Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 29 of 75 PageID #:29


               the applicable underlying insurance is also treating such claim as if it had been
               first made and reported during the policy period.

VI.     CANCELLATION AND NON-RENEWAL

        (A)    The insured may cancel this Policy at any time by delivering by hand delivery or
               overnight mail service or by mailing registered, certified, or other first-class mail,
               written notice stating when thereafter, and prior to the Expiration Date of this
               Policy, such cancellation is to be effective.

        (B)    We shall cancel this Policy only in accordance with the terms and conditions of the
               primary policy.

        (C)    If this Policy is cancelled by the insured, we shall refund any unearned premium
               computed at the customary short rate table and procedure. Under all other
               circumstances, any unearned premium shall be computed pro rata.

        (D)    We will not be required to renew this Policy upon its expiration.

VII.    OTHER TERMS AND CONDITIONS

        (A)    With respect to any claim that is reasonably likely to involve the coverage afforded
               by this Policy, the insured shall not settle such claim, or incur any expense, make
               any payment, admit any liability, or assume any obligation with respect to such
               claim, without our prior written consent.

        (B)    We have the right to associate in the defense, investigation, or settlement of any
               claim, even if the limits of liability of the underlying insurance have not been
               exhausted. If we elect to associate in the defense, investigation, or settlement of a
               claim, the insured will cooperate with us and provide us with all information we
               reasonably request.

        (C)    In the event of any payment under this Policy, we shall be subrogated to the extent
               of any payment to all of the insured’s rights of recovery. The insured must do
               everything necessary to secure these rights, including but not limited to executing
               all documents necessary to secure such rights. The insured shall do nothing that
               may prejudice our position or potential or actual rights of recovery. The obligations
               of the insured under this provision shall survive the expiration or termination of
               this Policy.

        (D)    The person or entity first named in ITEM 1 of the Declarations will act on behalf of
               all insureds with respect to: the giving and receiving of any notices and other
               communications under this Policy; the payment of premiums to, and receiving of
               return premiums from, us; and the receiving and acceptance of any endorsements
               issued to form a part of this Policy.

        (E)    The insured represents that the particulars and statements contained in the
               application submitted in connection with this Policy or with any underlying
               insurance are true, accurate and complete, and agree that: (1) this Policy is issued
               and continued in force by us in reliance on the truth of that representation; (2)
               those particulars and statements are the basis of this Policy; and (3) such
               application and those particulars and statements are incorporated into and form a
               part of this Policy.




HXF-000001-08-16                             Page 4 of 5
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 30 of 75 PageID #:30


 In Witness Whereof, we have caused this Policy to be executed by our authorized officers.




HXF-000001-08-16                        Page 5 of 5
       Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 31 of 75 PageID #:31


                                                              Underwritten by TDC Specialty Insurance Company
                                                                                       1050 K Street, Suite 400
                                                                                         Washington, DC 20001
                                                                               Servicing Address: 29 Mill Street
                                                                                          Unionville, CT 06085


                                  ENDORSEMENT NO. 1
                    SCHEDULE OF UNDERLYING INSURANCE ENDORSEMENT

This Endorsement, effective at 12:01 a.m. on 09/01/2016, forms part of

       Policy Number:      HPX-00001-16-00
       Issued to:          Mercy Health Corporation
       Issued by:          TDC Specialty Insurance Company

In consideration of the premium charged, ITEM 4 of the Declarations is amended to read in its
entirety as follows:

ITEM 4.     UNDERLYING INSURANCE

(A) Primary Policy:

 Insurer:          Coverage:       Policy            Policy Period:     Limits of Liability:   Deductible or
                                   Number:                                                     Retention:
 SIR               Professional    Not               09/01/2016 –       Not Applicable         $3,000,000
                   Liability       Applicable        09/01/2017                                Each Claim SIR
                                                                                               Limit of
                                                                                               Liability
                                                                                               $9,000,000
                                                                                               Aggregate SIR
                                                                                               Limit of
                                                                                               Liability
 Buffer SIR        Professional    RHL-RPL           09/01/2016 –       Not Applicable         $1,000,000
                   Liability       1001/15           09/01/2017                                Buffer SIR
                                                                                               $2,000,000
                                                                                               Buffer SIR
                                                                                               Aggregate
 SIR               General         Not               09/01/2016 –       Not Applicable         $2,000,000
                   Liability       Applicable        09/01/2017                                Each and Every
                   including                                                                   Claim
                   Employee
                   Benefits
                   Liability
 SIR               Managed         Not               09/01/2016 –       Not Applicable         $2,000,000
                   Care            Applicable        09/01/2017                                Each and Every
                   Liability                                                                   Claim
                   (Legacy
                   Rockford)
 ProAssurance      Hospital &      HP2101            07/01/2016 –       $1,000,000 Each        Not Applicable
 Casualty          Physician                         07/01/2017         Claim Limit of
                   Professional                                         Liability
                   Liability and                                        $3,000,000
                   General                                              Aggregate Limit of
                   Liability                                            Liability
                   (including
                   Employee



HXE-000010-09-16                                Page 1 of 2
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 32 of 75 PageID #:32


                   Benefits                                      $1,000,000
                   Liability)                                    Excess of
                                                                 $1,000,000/
                                                                 $3,000,000
                                                                 Aggregate
 Federal           Automobile   1673568649      07/01/2016 –     $1,000,000             Not Applicable
 Insurance         Liability                    07/01/2017       Combined Single
 Company                                                         Limit
 Global            Heliport     13000074        01/01/2016 –     $30,000,000 Each       Not Applicable
 Aerospace         Liability                    01/01/2017       Claim Limit of
                                                                 Liability
 Global            Non-Owned    13000075        01/01/2016 –     $10,000,000 Each       Not Applicable
 Aerospace         Aviation                     01/01/2017       Claim Limit of
                   Liability                                     Liability
 Safety            Employer’s   SP4054359       01/01/2016 –     $1,000,000 Each        $600,000 SIR
 National          Liability                    01/01/2017       Employee               $150,000
                   (Legacy                                       $1,000,000 Each        Buffer SIR
                   Rockford)                                     Accident
                                                                 $1,000,000
                                                                 Aggregate
 Travelers         Employer’s   TRJUB1109L      07/01/2016 –     $1,000,000 Each        Not Applicable
                   Liability    84916           07/01/2017       Employee
                   (Legacy                                       $1,000,000 Each
                   Mercy)                                        Accident
                                                                 $1,000,000
                                                                 Aggregate
 Atlantic          Managed      MCR877216       07/01/2016 –     $5,000,000 Each        $50,000
 Specialty         Care                         07/01/2017       Claim Limit of
 Insurance         Liability                                     Liability
 Company           (Legacy                                       $5,000,000
                   Mercy)                                        Aggregate Limit of
                                                                 Liability

(B) Underlying Insurance:

 Insurer:          Coverage:    Policy          Policy Period:   Limits of Liability:   Deductible or
                                Number:                                                 Retention:
 ProAssurance      Healthcare   HP2113          09/01/2016 –     $10,000,000 Each       $50,000
 Specialty         Facility                     09/01/2017       Claim Limit of
 Insurance         Excess                                        Liability
 Company,          Umbrella
 Inc.              Liability                                     $10,000,000
                                                                 Aggregate Limit of
                                                                 Liability
 Homeland          Healthcare   MPX395816       09/01/2016 –     $10,000,000 Each       Not Applicable
 Insurance         Facility                     09/01/2017       Claim Limit of
 Company of        Excess                                        Liability
 New York          Umbrella
                   Liability                                     $10,000,000
                                                                 Aggregate Limit of
                                                                 Liability

All other terms, conditions and limitations of this Policy shall remain unchanged.




HXE-000010-09-16                           Page 2 of 2
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 33 of 75 PageID #:33


                                                         Underwritten by TDC Specialty Insurance Company
                                                                                  1050 K Street, Suite 400
                                                                                    Washington, DC 20001
                                                                          Servicing Address: 29 Mill Street
                                                                                     Unionville, CT 06085


                                   ENDORSEMENT NO. 2
                              RETROACTIVE DATE ENDORSEMENT

This Endorsement, effective at 12:01 a.m. on 09/01/2016, forms part of

      Policy Number:   HPX-00001-16-00
      Issued to:       Mercy Health Corporation
      Issued by:       TDC Specialty Insurance Company

In consideration of the premium charged:

(1)    Notwithstanding any provision to the contrary in this Policy, it is understood and agreed
       that no coverage will be available under this Policy for any claim based upon, arising out
       of, directly or indirectly resulting from, in consequence of, or in any way involving any
       wrongful act or occurrence that happened prior to the retroactive date.

(2)    For purposes of determining when the coverage afforded under this Policy shall attach, it is
       understood and agreed that the limits of liability of the underlying insurance will be
       deemed to have been eroded (or exhausted) by payment of loss, damages, judgments,
       settlements, or defense costs in connection with any claim not covered under this Policy
       pursuant to paragraph (1) of this endorsement.

(3)    For purposes of this endorsement, the term “retroactive date” means 09/01/2000.




All other terms, conditions and limitations of this Policy shall remain unchanged.




HXE-000003-04-16                           Page 1 of 1
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 34 of 75 PageID #:34


                                                           Underwritten by TDC Specialty Insurance Company
                                                                                    1050 K Street, Suite 400
                                                                                      Washington, DC 20001
                                                                            Servicing Address: 29 Mill Street
                                                                                       Unionville, CT 06085


                               ENDORSEMENT NO. 3
           CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM ENDORSEMENT

This Endorsement, effective at 12:01 a.m. on 09/01/2016, forms part of

      Policy Number:      HPX-00001-16-00
      Issued to:          Mercy Health Corporation
      Issued by:          TDC Specialty Insurance Company

In consideration of the premium charged:

(1)    If aggregate insured losses attributable to certified acts of terrorism (as defined below)
       exceed $100 billion in a calendar year and we have met our insurer deductible under the
       Terrorism Risk Insurance Act (“the Act”), we shall not be liable for the payment of any
       portion of such losses that exceeds $100 billion, and in such case insured losses up to
       that amount are subject to pro-rata allocation in accordance with procedures established
       by the Secretary of the Treasury.

(2)    Notwithstanding paragraph (1) above, it is understood and agreed that in the event there is
       no coverage for losses attributable to certified acts of terrorism under any underlying
       insurance due to an exclusion in such underlying insurance, then no coverage is
       available under this Policy for any claim based upon, arising out of, directly or indirectly
       resulting from, in consequence of, or in any way involving any certified act of terrorism.

(3)    For purposes of this endorsement, the following term shall have the meaning set forth
       below and Section II DEFINITIONS of this Policy shall be deemed amended to include such
       term:

              “Certified act of terrorism” means an act that is certified by the Secretary of the
              Treasury, in accordance with the provisions of the Act, to be an act of terrorism
              pursuant to the Act. The criteria contained in the Act for a “certified act of
              terrorism” include the following:

              (a)      the act resulted in insured losses in excess of $5,000,000 in the aggregate,
                       attributable to all types of insurance subject to the Act; and

              (b)      the act is a violent act or an act that is dangerous to human life, property or
                       infrastructure and is committed by an individual or individuals, as part of
                       an effort to coerce the civilian population of the United States or to influence
                       the policy or affect the conduct of the United States Government by
                       coercion.




All other terms, conditions and limitations of this Policy shall remain unchanged.




HXE-000006-08-16                             Page 1 of 1
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 35 of 75 PageID #:35


                                                          Underwritten by TDC Specialty Insurance Company
                                                                                   1050 K Street, Suite 400
                                                                                     Washington, DC 20001
                                                                           Servicing Address: 29 Mill Street
                                                                                      Unionville, CT 06085


                                    ENDORSEMENT NO. 4
                               SERVICE OF SUIT ENDORSEMENT

This Endorsement, effective at 12:01 a.m. on 09/01/2016, forms part of

      Policy Number:     HPX-00001-16-00
      Issued to:         Mercy Health Corporation
      Issued by:         TDC Specialty Insurance Company

In consideration of the premium charged, pursuant to any statute of any state, territory or district
of the United States which makes provision therefor, we hereby designate the Superintendent,
Commissioner or Director of Insurance or other officer specified for that purpose by statute, as its
true and lawful attorney upon whom may be served any lawful process in any action, suit or
proceeding instituted by or on behalf of the insured, or any beneficiary hereunder, arising out of
this contract of insurance.




All other terms, conditions and limitations of this Policy shall remain unchanged.




HXE-000012-09-16                            Page 1 of 1
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 36 of 75 PageID #:36


                                                         Underwritten by TDC Specialty Insurance Company
                                                                                  1050 K Street, Suite 400
                                                                                    Washington, DC 20001
                                                                          Servicing Address: 29 Mill Street
                                                                                     Unionville, CT 06085


                                    ENDORSEMENT NO. 5
                              MAILING ADDRESS ENDORSEMENT

This Endorsement, effective at 12:01 a.m. on 09/01/2016, forms part of

      Policy Number:     HPX-00001-16-00
      Issued to:         Mercy Health Corporation
      Issued by:         TDC Specialty Insurance Company

In consideration of the premium charged:

(1)    Notwithstanding any provision to the contrary in this Policy, it is understood and agreed
       that any and all correspondence required under, or in connection with, this Policy shall be
       mailed to the following entity at the following address:

               Mercy Health Corporation
               1000 Mineral Point Avenue
               Janesville, WI 53548

(2)    It is understood and agreed that any and all correspondence required under, or in
       connection with, this Policy that is mailed to the entity at the address stated in paragraph
       (1) of this endorsement shall be deemed correspondence mailed to the person or entity first
       named in ITEM 1 of the Declarations.




All other terms, conditions and limitations of this Policy shall remain unchanged.




HXE-000027-06-17                           Page 1 of 1
Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 37 of 75 PageID #:37




                           Ex. B
Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 38 of 75 PageID #:38




           Hospital Follow Form Excess Liability

                     Mercy Health Corporation
                          HPX-00001-17-01
                    09/01/2017 - 07/01/2018
    Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 39 of 75 PageID #:39




U.S. TREASURY DEPARTMENT’S OFFICE OF FOREIGN ASSETS CONTROL
                          (“OFAC”)
              ADVISORY NOTICE TO POLICYHOLDERS



No coverage is provided by this Notice nor can it be construed to replace any provisions of your
policy. You should read your policy and review your Declarations for complete information on
the coverages you are provided.

This Notice provides information concerning possible impact on your insurance coverage due to
directives issued by OFAC. Please read this Notice carefully.

The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy based
on Presidential declarations of “national emergency.” OFAC has identified and listed
numerous:

    ·   Foreign agents;

    ·   Front organizations;

    ·   Terrorists;

    ·   Terrorist organizations; and

    ·   Narcotics traffickers;

as “Specially Designated Nationals and Blocked Persons.” This list can be located on the
United States Treasury’s web site – https://www.treasury.gov/ofac

In accordance with OFAC regulations, if it is determined that you or any other insured, or any
person or entity claiming the benefits of this insurance has violated U.S. sanctions law or is a
Specially Designated National and Blocked Person, as identified by OFAC, this insurance will
be considered a blocked or frozen contract and all provisions of this insurance are immediately
subject to OFAC. When an insurance policy is considered to be such a blocked or frozen
contract, no payments nor premium refunds may be made without authorization from OFAC.
Other limitations on the premiums and payments also apply.




NOTICEOFAC-12-16                                                                      Page 1 of 1
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 40 of 75 PageID #:40

                                                           Underwritten by: TDC Specialty Insurance Company
                                                                                     1050 K Street, Suite 400
                                                                                       Washington, DC 20001
                                                                             Servicing Address: 29 Mill Street
                                                                                        Unionville, CT 06085

                                           DECLARATIONS

                                 FOLLOW FORM EXCESS POLICY

PORTIONS OF THIS POLICY APPLY ONLY TO CLAIMS FIRST MADE AGAINST THE INSURED
AND REPORTED TO US DURING THE POLICY PERIOD. DEFENSE COSTS ARE PART OF AND
NOT IN ADDITION TO THE LIMITS OF LIABILITY. PLEASE READ THIS POLICY CAREFULLY.

Policy Number: HPX-00001-17-01
ITEM 1.    INSURED                                    ITEM 2.          POLICY PERIOD
           Name and Principal Address
           Mercy Health Corporation                         (a) Inception Date     09/01/2017
           2400 N. Rockton Ave.                             (b) Expiration Date    07/01/2018
           Rockford, IL 61103
                                                            Both dates at 12:01 a.m. at the Principal
                                                            Address in ITEM 1


ITEM 3.    LIMITS OF LIABILITY

 (A) Each claim Limit of Liability            $10,000,000
 (B) Policy Aggregate Limit of Liability      $10,000,000

ITEM 4.    UNDERLYING INSURANCE
 See Endorsement No. 1 - Schedule of Underlying Insurance

ITEM 5.    PREMIUM:

          Gross Premium:       We will pay a percentage of the Premium shown above as brokerage
                               commission. Consult your broker for information concerning
                               commission.
          Net Premium:         The premium shown above is net, and we will pay no brokerage
                               commission of any kind thereon.




HXD-000001-10-16                             Page 1 of 2
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 41 of 75 PageID #:41


ITEM 6.    ALL NOTICES REQUIRED TO BE GIVEN TO US UNDER SECTION V. REPORTING OF
           CLAIMS AND CIRCUMSTANCES OF THIS POLICY MUST BE ADDRESSED TO:

           Mari Spina
           TDC Specialty Underwriters, Inc.
           NoticeOfLoss@TDCSpecialty.com

           ALL OTHER NOTICES REQUIRED TO BE GIVEN TO US UNDER THIS POLICY MUST BE
           ADDRESSED TO:

           TDC Specialty Underwriters, Inc.
           29 Mill Street, Suite 1.6
           Unionville, CT 06085


ITEM 7.    POLICY FORM AND ENDORSEMENTS ATTACHED AT ISSUANCE:

           HXF-000001-08-16
           HXE-000010-09-16
           HXE-000003-04-16
           HXE-000006-08-16
           HXE-000012-09-16
           HXE-000027-06-27

These Declarations, the completed signed Application, and the Policy (together with any and all
endorsements thereto) shall constitute the entire agreement between you and us.

TDC Specialty Insurance Company
By:



                                                              06/08/2018
 Its Authorized Representative                              Date:




HXD-000001-10-16                           Page 2 of 2
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 42 of 75 PageID #:42


                                                                         Underwritten
                                                          Underwritten by:            by Insurance
                                                                           TDC Specialty <Writing Company>
                                                                                                    Company
                                                                                    1050 K
                                                                                    1050  K Street,
                                                                                            Street, Suite
                                                                                                    Suite 400
                                                                                                          400
                                                                                      Washington, DC
                                                                                      Washington,   DC 20001
                                                                                                       20001
                                                                            Servicing Address: 29 Mill Street
                                                                                        Unionville, CT 06085


                              FOLLOW FORM EXCESS POLICY

PORTIONS OF THIS POLICY APPLY ONLY TO CLAIMS FIRST MADE AGAINST THE INSURED
AND REPORTED TO US DURING THE POLICY PERIOD OR, SOLELY IF APPLICABLE, ANY
EXTENSION PERIOD FOR REPORTING CLAIMS. DEFENSE COSTS ARE PART OF AND NOT
IN ADDITION TO THE LIMITS OF LIABILITY. DEFENSE COSTS WILL REDUCE AND MAY
EXHAUST COMPLETELY THE LIMIT OF LIABILITY. PLEASE READ THE ENTIRE POLICY
CAREFULLY.

In consideration of the payment of the premium, and in reliance upon all statements made and
information furnished to us and to any issuer of the underlying insurance, and subject to all of
the terms and conditions of this Policy (including all endorsements attached hereto), we and the
insured agree as follows:

I.     INSURING AGREEMENT

       We will pay on behalf of the insured, up to the applicable Limit of Liability shown in ITEM
       3 of the Declarations, any loss, damages, judgments, settlements, and defense costs in
       excess of the total limits of liability for all applicable underlying insurance which an
       insured is legally obligated to pay as result of a covered claim; provided, that:

       (A)     such underlying insurance also applies and has been exhausted by actual
               payment thereunder, or would apply but for the exhaustion of the total limits of
               liability thereunder;

       (B)     this Policy will apply in conformance with, and will follow the form of, the terms
               and conditions of the primary policy (including all endorsements thereto), and to
               the extent coverage is further limited or restricted by any other underlying
               insurance, of such underlying insurance, except:

               (1)    with respect to any provision to the contrary in this Policy;

               (2)    the applicable limits of liability of such underlying insurance shall be
                      deemed to be reduced or exhausted solely as a result of payments for loss,
                      damages, judgments, settlements, or defense costs that are covered under
                      this Policy;

               (3)    the coverage provided by this Policy shall not be broader than any
                      underlying insurance unless expressly provided in this Policy; and

               (4)    in all events, in the event that this Policy provides insurance excess of
                      professional liability, the coverage afforded hereunder with respect to such
                      professional liability coverage shall be deemed to apply on a claims-made
                      and reported basis, regardless of whether the primary policy provides such
                      coverage on a claims-made or occurrence basis;

       (C)     we will not have any obligation to make any payment hereunder unless and until
               the full amount of the total limits of liability of such underlying insurance has
               been paid by the issuer(s) of such underlying insurance, an insured or by another




HXF-000001-08-16                            Page 1 of 5
       Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 43 of 75 PageID #:43


               party on behalf, or for the benefit, of the insured or the issuer(s) of such
               underlying insurance; and

        (D)    our obligation to pay loss, damages, judgments, settlements, and defense costs as
               a result of a covered claim after the date of exhaustion of the full amount of the
               total limits of liability of such underlying insurance shall be excess of any
               applicable deductible or retention under the underlying insurance.

II.     DEFINITIONS

        (A)    Claim shall have the meaning ascribed to it (or similar term) in the applicable
               underlying insurance.

        (B)    Insured means any person or entity included within the definition of “Insured” (or
               similar term) in the applicable underlying insurance.

        (C)    Policy period means the period of time from the Inception Date of this Policy
               stated in ITEM 2(a) of the Declarations to the Expiration Date of this Policy stated
               in ITEM 2(b) of the Declarations, or to any earlier cancellation or termination date
               of this Policy.

        (D)    Primary policy means the policy scheduled as such in ITEM 4(A) of the
               Declarations.

        (E)    Underlying insurance means the primary policy and all insurance policies,
               bonds, self-insurance programs, trust agreements, or other risk transfer
               arrangements scheduled in ITEM 4 of the Declarations, and all renewals or
               replacements thereof.

        (F)    We, us and our means the Underwriting Company as set forth in the Declarations.

III.    UNDERLYING INSURANCE

        (A)    As long as this Policy is in effect, all underlying insurance must: (1) continuously
               be kept in full force and effect; (2) provide no less coverage than provided by all of
               the insurance policies, bonds, self-insurance programs, trust agreements, or other
               risk transfer arrangements scheduled in ITEM 4 of the Declarations; (3) provide no
               lower limits of liability than those scheduled in ITEM 4 of the Declarations (except
               to the extent such limits are reduced or exhausted due to the payment of covered
               claims under such underlying insurance); and (4) be available and collectible. If
               the underlying insurance fails to meet any such criteria in (1) through (4) above,
               then we shall not be liable under this Policy earlier or to any greater extent than we
               would have been if such underlying insurance was still in full force and effect,
               contained its original provisions, had the original scheduled limits of liability, and
               was fully available and collectible.

        (B)    No amendment or modification to any underlying insurance shall be binding upon
               us or effective in changing the terms and conditions of, or extending the coverage or
               limits of liability afforded by, this Policy without our express written agreement.
               The insured shall provide us with: (1) prompt notice of any payment of any claim
               under any underlying insurance; (2) any cancellation, termination, or non-renewal
               of any underlying insurance; or (3) any change in or modification of any
               underlying insurance by endorsement or otherwise. This Policy shall
               automatically be rescinded upon the rescission of any underlying insurance.




HXF-000001-08-16                             Page 2 of 5
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 44 of 75 PageID #:44


       (C)     If any underlying insurance (including any endorsement(s) attached thereto)
               contains an insuring agreement or a grant of coverage with a limit of liability of a
               lesser amount than the applicable “Each Claim” limit of liability scheduled in ITEM
               4 of the Declarations, then this Policy will not follow form of, and shall not apply to,
               such insuring agreement or grant of coverage, and no payment made under such
               insuring agreement or grant of coverage shall reduce or exhaust the applicable
               limits of liability of such underlying insurance.

IV.    LIMITS OF LIABILITY AND EXHAUSTION OF LIMITS

       (A)     Each Claim Limit of Liability. The amount stated in ITEM 3(A) of the
               Declarations shall be our maximum Limit of Liability for all loss, damages,
               judgments, settlements and defense costs from each claim for which this Policy
               provides coverage. This Limit of Liability shall be part of, and not in addition to,
               the Policy Aggregate Limit of Liability stated in ITEM 3(B) of the Declarations.

       (B)     Policy Aggregate Limit of Liability. The amount stated in ITEM 3(B) of the
               Declarations shall be our maximum aggregate Limit of Liability for all loss,
               damages, judgments, settlements and defense costs from all claims for which this
               Policy provides coverage.

       (C)     Defense costs are part of, and not in addition to our applicable Limits of Liability,
               and our payment of defense costs will reduce, and may exhaust, this Policy’s
               applicable Limits of Liability.

       (D)     We will have no obligation to pay any loss, damages, judgments, settlements, or
               defense costs after the Policy Aggregate Limit of Liability stated in ITEM 3(B) of the
               Declarations has been exhausted by payments under this Policy. If the Policy
               Aggregate Limit of Liability is exhausted by payments under this Policy, the
               premium will be fully earned, all of our obligations under this Policy will be
               completely fulfilled and exhausted, and we will have no further obligations of any
               type, nature, or kind under this Policy.

V.     REPORTING OF CLAIMS AND CIRCUMSTANCES

       As a condition precedent to any right to coverage under this Policy, the insured must
       comply with the following:

       (A)     the insured must provide us with written notice of any claim as soon as
               practicable, and in any event within the time period set forth by the primary policy
               with respect to notice of claims;

       (B)     the insured must provide us with written notice of any claim, loss, act, error,
               omission, circumstance, or other matter with respect to which notice has been
               provided under any underlying insurance; and

       (C)     if, during the policy period, the insured first becomes aware of any facts or
               circumstances that might subsequently give rise to a claim and the insured
               exercises any right under the underlying insurance to report such facts or
               circumstances, then the insured must also report such facts or circumstances to
               us as soon as practicable but in any event before the Expiration Date or earlier
               cancellation or termination of this Policy. Any covered claim subsequently made
               against the insured arising out of such facts or circumstances (and for which
               written notice is given to us as soon as practicable thereafter) shall be treated as if
               it had been first made and reported to us during the policy period, provided that




HXF-000001-08-16                             Page 3 of 5
       Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 45 of 75 PageID #:45


               the applicable underlying insurance is also treating such claim as if it had been
               first made and reported during the policy period.

VI.     CANCELLATION AND NON-RENEWAL

        (A)    The insured may cancel this Policy at any time by delivering by hand delivery or
               overnight mail service or by mailing registered, certified, or other first-class mail,
               written notice stating when thereafter, and prior to the Expiration Date of this
               Policy, such cancellation is to be effective.

        (B)    We shall cancel this Policy only in accordance with the terms and conditions of the
               primary policy.

        (C)    If this Policy is cancelled by the insured, we shall refund any unearned premium
               computed at the customary short rate table and procedure. Under all other
               circumstances, any unearned premium shall be computed pro rata.

        (D)    We will not be required to renew this Policy upon its expiration.

VII.    OTHER TERMS AND CONDITIONS

        (A)    With respect to any claim that is reasonably likely to involve the coverage afforded
               by this Policy, the insured shall not settle such claim, or incur any expense, make
               any payment, admit any liability, or assume any obligation with respect to such
               claim, without our prior written consent.

        (B)    We have the right to associate in the defense, investigation, or settlement of any
               claim, even if the limits of liability of the underlying insurance have not been
               exhausted. If we elect to associate in the defense, investigation, or settlement of a
               claim, the insured will cooperate with us and provide us with all information we
               reasonably request.

        (C)    In the event of any payment under this Policy, we shall be subrogated to the extent
               of any payment to all of the insured’s rights of recovery. The insured must do
               everything necessary to secure these rights, including but not limited to executing
               all documents necessary to secure such rights. The insured shall do nothing that
               may prejudice our position or potential or actual rights of recovery. The obligations
               of the insured under this provision shall survive the expiration or termination of
               this Policy.

        (D)    The person or entity first named in ITEM 1 of the Declarations will act on behalf of
               all insureds with respect to: the giving and receiving of any notices and other
               communications under this Policy; the payment of premiums to, and receiving of
               return premiums from, us; and the receiving and acceptance of any endorsements
               issued to form a part of this Policy.

        (E)    The insured represents that the particulars and statements contained in the
               application submitted in connection with this Policy or with any underlying
               insurance are true, accurate and complete, and agree that: (1) this Policy is issued
               and continued in force by us in reliance on the truth of that representation; (2)
               those particulars and statements are the basis of this Policy; and (3) such
               application and those particulars and statements are incorporated into and form a
               part of this Policy.




HXF-000001-08-16                             Page 4 of 5
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 46 of 75 PageID #:46


 In Witness Whereof, we have caused this Policy to be executed by our authorized officers.




HXF-000001-08-16                        Page 5 of 5
       Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 47 of 75 PageID #:47


                                                             Underw ritten by TDC Specialty Insurance Company
                                                                                      1050 K Street, Suite 400
                                                                                        W ashington, DC 20001
                                                                               Servicing Address: 29 Mill Street
                                                                                          Unionville, CT 06085


                                  ENDORSEMENT NO. 1
                    SCHEDULE OF UNDERLYING INSURANCE ENDORSEMENT

This Endorsement, effective at 12:01 a.m. on 09/01/2017, forms part of

       Policy Number:      HPX-00001-17-01
       Issued to:          Mercy Health Corporation
       Issued by:          TDC Specialty Insurance Company

In consideration of the premium charged, ITEM 4 of the Declarations is amended to read in its
entirety as follows:

ITEM 4.     UNDERLYING INSURANCE

(A) Primary Policy:

 Insurer:          Coverage:      Policy            Policy Period:      Limits of Liability:   Deductible or
                                  Number:                                                      Retention:
 SIR               Professional   Not               09/01/2017 –        Not Applicable         $3,000,000
                   Liability      Applicable        07/01/2018                                 Each Claim SIR
                                                                                               Limit of
                                                                                               Liability
                                                                                               $9,000,000
                                                                                               Aggregate SIR
                                                                                               Limit of
                                                                                               Liability
 Rockford          Professional   RHIL-RPL          09/01/2017 –        Not Applicable         $1,000,000
 Health Ins.       Liability      1001/17           06/30/2018                                 Buffer SIR
 Buffer SIR                                                                                    $2,000,000
                                                                                               Buffer SIR
                                                                                               Aggregate
 SIR (Legacy       General        Not               09/01/2017 –        Not Applicable         $2,000,000
 Rockford IL)      Liability      Applicable        07/01/2018                                 Each Claim SIR
                                                                                               Limit of
                                                                                               Liability
 ProAssurance      Professional   HP2101            07/01/2017 –        $1,000,000             Not Applicable
 Casualty –        Liability                        07/01/2018          Excess of
 Contingent                                                             $1,000,000 Each
 Excess WI                                                              Claim Limit of
                                                                        Liability
                                                                        $3,000,000
                                                                        Aggregate Limit of
                                                                        Liability

 ProAssurance      General        HP2101            07/01/2017-         $1,000,000 Each        Not Applicable
 Casualty          Liability                        07/01/2018          Claim Limit of
 (Legacy                                                                Liability
 Mercy WI)                                                              $3,000,000
                                                                        Aggregate Limit of
                                                                        Liability



HXE-000010-09-16                               Page 1 of 2
       Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 48 of 75 PageID #:48



 Federal           Automobile   1773596533        01/01/2017 –     $1,000,000             Not Applicable
 Insurance         Liability                      07/01/2018       Combined Single
 Company                                                           Limit
 Global            Aviation     13000074          07/01/2017 –     $30,000,000 Each       Not Applicable
 Aerospace         Ground                         07/01/2018       Claim Limit of
                   Operations                                      Liability
                   Liability
 Global            Non-Owned    13000075          07/01/2017 –     $10,000,000 Each       Not Applicable
 Aerospace         Aviation                       07/01/2018       Claim Limit of
                   Liability                                       Liability
 Travelers         Employer’s   TC2JUB8E0         07/01/2017 –     $1,000,000 Each        Not Applicable
 Property          Liability    8772417           07/01/2018       Employee
 Casualty                                                          $1,000,000 Each
                                                                   Accident
                                                                   $1,000,000
                                                                   Aggregate
 Atlantic          Managed      MCR951017         07/01/2017 –     $5,000,000 Each        Not Applicable
 Specialty         Care                           07/01/2018       Claim Limit of
 Insurance         Liability                                       Liability
 Company                                                           $5,000,000
                                                                   Aggregate Limit of
                                                                   Liability
 SIR               Managed      Not               07/01/2017 –     Not Applicable         $2,000,000
                   Care         Applicable        07/01/2018
                   Liability

(B) Underlying Insurance:

 Insurer:          Coverage:    Policy            Policy Period:   Limits of Liability:   Deductible or
                                Number:                                                   Retention:
 ProAssurance      Umbrella     HP2113            09/01/2017 –     $10,000,000 Each       $50,000
 Specialty         Liability                      07/01/2018       Claim Limit of
 Insurance                                                         Liability
 Company,
 Inc.                                                              $10,000,000
                                                                   Aggregate Limit of
                                                                   Liability
 Homeland          Excess       MPX-3991-         09/01/2017 –     $10,000,000 Each       Not Applicable
 Insurance         Liability    17                07/01/2018       Claim Limit of
 Company of                                                        Liability
 New York
                                                                   $10,000,000
                                                                   Aggregate Limit of
                                                                   Liability

All other terms, conditions and limitations of this Policy shall remain unchanged.




HXE-000010-09-16                             Page 2 of 2
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 49 of 75 PageID #:49

                                                          Underwritten by: TDC Specialty Insurance Company
                                                                                    1050 K Street, Suite 400
                                                                                      Washington, DC 20001
                                                                            Servicing Address: 29 Mill Street
                                                                                       Unionville, CT 06085

                                   ENDORSEMENT NO. 2
                              RETROACTIVE DATE ENDORSEMENT

This Endorsement, effective at 12:01 a.m. on 09/01/2017, forms part of

      Policy Number:   HPX-00001-17-01
      Issued to:       Mercy Health Corporation
      Issued by:       TDC Specialty Insurance Company

In consideration of the premium charged:

(1)    Notwithstanding any provision to the contrary in this Policy, it is understood and agreed
       that no coverage will be available under this Policy for any claim based upon, arising out
       of, directly or indirectly resulting from, in consequence of, or in any way involving any
       wrongful act or occurrence that happened prior to the retroactive date.

(2)    For purposes of determining when the coverage afforded under this Policy shall attach, it is
       understood and agreed that the limits of liability of the underlying insurance will be
       deemed to have been eroded (or exhausted) by payment of loss, damages, judgments,
       settlements, or defense costs in connection with any claim not covered under this Policy
       pursuant to paragraph (1) of this endorsement.

(3)    For purposes of this endorsement, the term “retroactive date” means 09/01/2000.



All other terms, conditions and limitations of this Policy shall remain unchanged.




HXE-000003-04-16                            Page 1 of 1
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 50 of 75 PageID #:50

                                                            Underwritten by: TDC Specialty Insurance Company
                                                                                      1050 K Street, Suite 400
                                                                                        Washington, DC 20001
                                                                              Servicing Address: 29 Mill Street
                                                                                         Unionville, CT 06085

                               ENDORSEMENT NO. 3
           CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM ENDORSEMENT

This Endorsement, effective at 12:01 a.m. on 09/01/2017, forms part of

      Policy Number:    HPX-00001-17-01
      Issued to:        Mercy Health Corporation
      Issued by:        TDC Specialty Insurance Company

In consideration of the premium charged:

(1)    If aggregate insured losses attributable to certified acts of terrorism (as defined below)
       exceed $100 billion in a calendar year and we have met our insurer deductible under the
       Terrorism Risk Insurance Act (“the Act”), we shall not be liable for the payment of any
       portion of such losses that exceeds $100 billion, and in such case insured losses up to
       that amount are subject to pro-rata allocation in accordance with procedures established
       by the Secretary of the Treasury.

(2)    Notwithstanding paragraph (1) above, it is understood and agreed that in the event there is
       no coverage for losses attributable to certified acts of terrorism under any underlying
       insurance due to an exclusion in such underlying insurance, then no coverage is
       available under this Policy for any claim based upon, arising out of, directly or indirectly
       resulting from, in consequence of, or in any way involving any certified act of terrorism.

(3)    For purposes of this endorsement, the following term shall have the meaning set forth
       below and Section II DEFINITIONS of this Policy shall be deemed amended to include such
       term:

              “Certified act of terrorism” means an act that is certified by the Secretary of the
              Treasury, in accordance with the provisions of the Act, to be an act of terrorism
              pursuant to the Act. The criteria contained in the Act for a “certified act of
              terrorism” include the following:

              (a)      the act resulted in insured losses in excess of $5,000,000 in the aggregate,
                       attributable to all types of insurance subject to the Act; and

              (b)      the act is a violent act or an act that is dangerous to human life, property or
                       infrastructure and is committed by an individual or individuals, as part of
                       an effort to coerce the civilian population of the United States or to influence
                       the policy or affect the conduct of the United States Government by
                       coercion.



All other terms, conditions and limitations of this Policy shall remain unchanged.




HXE-000006-08-16                              Page 1 of 1
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 51 of 75 PageID #:51

                                                           Underwritten by: TDC Specialty Insurance Company
                                                                                     1050 K Street, Suite 400
                                                                                       Washington, DC 20001
                                                                             Servicing Address: 29 Mill Street
                                                                                        Unionville, CT 06085

                                    ENDORSEMENT NO. 4
                               SERVICE OF SUIT ENDORSEMENT

This Endorsement, effective at 12:01 a.m. on 09/01/2017, forms part of

     Policy Number:    HPX-00001-17-01
     Issued to:        Mercy Health Corporation
     Issued by:        TDC Specialty Insurance Company

In consideration of the premium charged, pursuant to any statute of any state, territory or district
of the United States which makes provision therefor, we hereby designate the Superintendent,
Commissioner or Director of Insurance or other officer specified for that purpose by statute, as its
true and lawful attorney upon whom may be served any lawful process in any action, suit or
proceeding instituted by or on behalf of the insured, or any beneficiary hereunder, arising out of
this contract of insurance.



All other terms, conditions and limitations of this Policy shall remain unchanged.




HXE-000012-09-16                             Page 1 of 1
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 52 of 75 PageID #:52


                                                          Underwritten by: TDC Specialty Insurance Company
                                                                                    1050 K Street, Suite 400
                                                                                      Washington, DC 20001
                                                                            Servicing Address: 29 Mill Street
                                                                                       Unionville, CT 06085

                                    ENDORSEMENT NO. 5
                              MAILING ADDRESS ENDORSEMENT

This Endorsement, effective at 12:01 a.m. on 09/01/2017, forms part of

      Policy Number:   HPX-00001-17-01
      Issued to:       Mercy Health Corporation
      Issued by:       TDC Specialty Insurance Company

In consideration of the premium charged:

(1)    Notwithstanding any provision to the contrary in this Policy, it is understood and agreed
       that any and all correspondence required under, or in connection with, this Policy shall be
       mailed to the following entity at the following address:

              Mercy Health Corporation
              1000 Mineral Point Ave
               Janesville, WI 53547


(2)    It is understood and agreed that any and all correspondence required under, or in
       connection with, this Policy that is mailed to the entity at the address stated in paragraph
       (1) of this endorsement shall be deemed correspondence mailed to the person or entity first
       named in ITEM 1 of the Declarations.




All other terms, conditions and limitations of this Policy shall remain unchanged.




HXE-000027-06-27                            Page 1 of 1
Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 53 of 75 PageID #:53




                           Ex. C
Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 54 of 75 PageID #:54




         Healthcare Follow Form Excess Liability

                     Mercy Health Corporation
                          HPX-00001-18-02
                    07/01/2018 - 07/01/2019
    Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 55 of 75 PageID #:55




U.S. TREASURY DEPARTMENT’S OFFICE OF FOREIGN ASSETS CONTROL
                          (“OFAC”)
              ADVISORY NOTICE TO POLICYHOLDERS



No coverage is provided by this Notice nor can it be construed to replace any provisions of your
policy. You should read your policy and review your Declarations for complete information on
the coverages you are provided.

This Notice provides information concerning possible impact on your insurance coverage due to
directives issued by OFAC. Please read this Notice carefully.

The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy based
on Presidential declarations of “national emergency.” OFAC has identified and listed
numerous:

    ·   Foreign agents;

    ·   Front organizations;

    ·   Terrorists;

    ·   Terrorist organizations; and

    ·   Narcotics traffickers;

as “Specially Designated Nationals and Blocked Persons.” This list can be located on the
United States Treasury’s web site – https://www.treasury.gov/ofac

In accordance with OFAC regulations, if it is determined that you or any other insured, or any
person or entity claiming the benefits of this insurance has violated U.S. sanctions law or is a
Specially Designated National and Blocked Person, as identified by OFAC, this insurance will
be considered a blocked or frozen contract and all provisions of this insurance are immediately
subject to OFAC. When an insurance policy is considered to be such a blocked or frozen
contract, no payments nor premium refunds may be made without authorization from OFAC.
Other limitations on the premiums and payments also apply.




NOTICEOFAC-12-16                                                                      Page 1 of 1
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 56 of 75 PageID #:56

                                                           Underwritten by: TDC Specialty Insurance Company
                                                                                     1050 K Street, Suite 400
                                                                                       Washington, DC 20001
                                                                             Servicing Address: 29 Mill Street
                                                                                        Unionville, CT 06085


                                           DECLARATIONS

                                 FOLLOW FORM EXCESS POLICY

PORTIONS OF THIS POLICY APPLY ONLY TO CLAIMS FIRST MADE AGAINST THE INSURED
AND REPORTED TO US DURING THE POLICY PERIOD. DEFENSE COSTS ARE PART OF AND
NOT IN ADDITION TO THE LIMITS OF LIABILITY. PLEASE READ THIS POLICY CAREFULLY.

Policy Number: HPX-00001-18-02
ITEM 1.    INSURED                                    ITEM 2.        POLICY PERIOD
           Name and Principal Address
           Mercy Health Corporation                        (a) Inception Date     07/01/2018
           2400 N. Rockton Ave.                            (b) Expiration Date    07/01/2019
           Rockford, IL 61103
                                                           Both dates at 12:01 a.m. at the Principal
                                                           Address in ITEM 1


ITEM 3.    LIMITS OF LIABILITY

 (A) Each claim Limit of Liability            $15,000,000
 (B) Policy Aggregate Limit of Liability      $15,000,000

ITEM 4.    UNDERLYING INSURANCE
 See Endorsement No. 1 - Schedule of Underlying Insurance

ITEM 5.    PREMIUM:

          Gross Premium:       We will pay a percentage of the Premium shown above as brokerage
                               commission. Consult your broker for information concerning
                               commission.
          Net Premium:         The premium shown above is net, and we will pay no brokerage
                               commission of any kind thereon.




HXD-000001-10-16                             Page 1 of 2
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 57 of 75 PageID #:57


ITEM 6.    ALL NOTICES REQUIRED TO BE GIVEN TO US UNDER SECTION V. REPORTING OF
           CLAIMS AND CIRCUMSTANCES OF THIS POLICY MUST BE ADDRESSED TO:

           Mari Spina
           TDC Specialty Underwriters, Inc.
           NoticeOfLoss@TDCSpecialty.com

           ALL OTHER NOTICES REQUIRED TO BE GIVEN TO US UNDER THIS POLICY MUST
           BE ADDRESSED TO:

           TDC Specialty Underwriters, Inc.
           29 Mill Street, Suite 1.6
           Unionville, CT 06085


ITEM 7.    POLICY FORM AND ENDORSEMENTS ATTACHED AT ISSUANCE:

           HXF-000001-08-16
           HXE-000010-07-17
           HXE-000006-08-16
           HXE-000012-09-16
           HXE-000027-06-17

These Declarations, the completed signed Application, and the Policy (together with any and all
endorsements thereto) shall constitute the entire agreement between you and us.

TDC Specialty Insurance Company
By:



                                                              02/25/2019
 Its Authorized Representative                              Date:




HXD-000001-10-16                           Page 2 of 2
Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 58 of 75 PageID #:58
       Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 59 of 75 PageID #:59


               party on behalf, or for the benefit, of the insured or the issuer(s) of such
               underlying insurance; and

        (D)    our obligation to pay loss, damages, judgments, settlements, and defense costs as
               a result of a covered claim after the date of exhaustion of the full amount of the
               total limits of liability of such underlying insurance shall be excess of any
               applicable deductible or retention under the underlying insurance.

II.     DEFINITIONS

        (A)    Claim shall have the meaning ascribed to it (or similar term) in the applicable
               underlying insurance.

        (B)    Insured means any person or entity included within the definition of “Insured” (or
               similar term) in the applicable underlying insurance.

        (C)    Policy period means the period of time from the Inception Date of this Policy
               stated in ITEM 2(a) of the Declarations to the Expiration Date of this Policy stated
               in ITEM 2(b) of the Declarations, or to any earlier cancellation or termination date
               of this Policy.

        (D)    Primary policy means the policy scheduled as such in ITEM 4(A) of the
               Declarations.

        (E)    Underlying insurance means the primary policy and all insurance policies,
               bonds, self-insurance programs, trust agreements, or other risk transfer
               arrangements scheduled in ITEM 4 of the Declarations, and all renewals or
               replacements thereof.

        (F)    We, us and our means the Underwriting Company as set forth in the Declarations.

III.    UNDERLYING INSURANCE

        (A)    As long as this Policy is in effect, all underlying insurance must: (1) continuously
               be kept in full force and effect; (2) provide no less coverage than provided by all of
               the insurance policies, bonds, self-insurance programs, trust agreements, or other
               risk transfer arrangements scheduled in ITEM 4 of the Declarations; (3) provide no
               lower limits of liability than those scheduled in ITEM 4 of the Declarations (except
               to the extent such limits are reduced or exhausted due to the payment of covered
               claims under such underlying insurance); and (4) be available and collectible. If
               the underlying insurance fails to meet any such criteria in (1) through (4) above,
               then we shall not be liable under this Policy earlier or to any greater extent than we
               would have been if such underlying insurance was still in full force and effect,
               contained its original provisions, had the original scheduled limits of liability, and
               was fully available and collectible.

        (B)    No amendment or modification to any underlying insurance shall be binding upon
               us or effective in changing the terms and conditions of, or extending the coverage or
               limits of liability afforded by, this Policy without our express written agreement.
               The insured shall provide us with: (1) prompt notice of any payment of any claim
               under any underlying insurance; (2) any cancellation, termination, or non-renewal
               of any underlying insurance; or (3) any change in or modification of any
               underlying insurance by endorsement or otherwise. This Policy shall
               automatically be rescinded upon the rescission of any underlying insurance.




HXF-000001-08-16                             Page 2 of 5
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 60 of 75 PageID #:60


       (C)     If any underlying insurance (including any endorsement(s) attached thereto)
               contains an insuring agreement or a grant of coverage with a limit of liability of a
               lesser amount than the applicable “Each Claim” limit of liability scheduled in ITEM
               4 of the Declarations, then this Policy will not follow form of, and shall not apply to,
               such insuring agreement or grant of coverage, and no payment made under such
               insuring agreement or grant of coverage shall reduce or exhaust the applicable
               limits of liability of such underlying insurance.

IV.    LIMITS OF LIABILITY AND EXHAUSTION OF LIMITS

       (A)     Each Claim Limit of Liability. The amount stated in ITEM 3(A) of the
               Declarations shall be our maximum Limit of Liability for all loss, damages,
               judgments, settlements and defense costs from each claim for which this Policy
               provides coverage. This Limit of Liability shall be part of, and not in addition to,
               the Policy Aggregate Limit of Liability stated in ITEM 3(B) of the Declarations.

       (B)     Policy Aggregate Limit of Liability. The amount stated in ITEM 3(B) of the
               Declarations shall be our maximum aggregate Limit of Liability for all loss,
               damages, judgments, settlements and defense costs from all claims for which this
               Policy provides coverage.

       (C)     Defense costs are part of, and not in addition to our applicable Limits of Liability,
               and our payment of defense costs will reduce, and may exhaust, this Policy’s
               applicable Limits of Liability.

       (D)     We will have no obligation to pay any loss, damages, judgments, settlements, or
               defense costs after the Policy Aggregate Limit of Liability stated in ITEM 3(B) of the
               Declarations has been exhausted by payments under this Policy. If the Policy
               Aggregate Limit of Liability is exhausted by payments under this Policy, the
               premium will be fully earned, all of our obligations under this Policy will be
               completely fulfilled and exhausted, and we will have no further obligations of any
               type, nature, or kind under this Policy.

V.     REPORTING OF CLAIMS AND CIRCUMSTANCES

       As a condition precedent to any right to coverage under this Policy, the insured must
       comply with the following:

       (A)     the insured must provide us with written notice of any claim as soon as
               practicable, and in any event within the time period set forth by the primary policy
               with respect to notice of claims;

       (B)     the insured must provide us with written notice of any claim, loss, act, error,
               omission, circumstance, or other matter with respect to which notice has been
               provided under any underlying insurance; and

       (C)     if, during the policy period, the insured first becomes aware of any facts or
               circumstances that might subsequently give rise to a claim and the insured
               exercises any right under the underlying insurance to report such facts or
               circumstances, then the insured must also report such facts or circumstances to
               us as soon as practicable but in any event before the Expiration Date or earlier
               cancellation or termination of this Policy. Any covered claim subsequently made
               against the insured arising out of such facts or circumstances (and for which
               written notice is given to us as soon as practicable thereafter) shall be treated as if
               it had been first made and reported to us during the policy period, provided that




HXF-000001-08-16                             Page 3 of 5
       Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 61 of 75 PageID #:61


               the applicable underlying insurance is also treating such claim as if it had been
               first made and reported during the policy period.

VI.     CANCELLATION AND NON-RENEWAL

        (A)    The insured may cancel this Policy at any time by delivering by hand delivery or
               overnight mail service or by mailing registered, certified, or other first-class mail,
               written notice stating when thereafter, and prior to the Expiration Date of this
               Policy, such cancellation is to be effective.

        (B)    We shall cancel this Policy only in accordance with the terms and conditions of the
               primary policy.

        (C)    If this Policy is cancelled by the insured, we shall refund any unearned premium
               computed at the customary short rate table and procedure. Under all other
               circumstances, any unearned premium shall be computed pro rata.

        (D)    We will not be required to renew this Policy upon its expiration.

VII.    OTHER TERMS AND CONDITIONS

        (A)    With respect to any claim that is reasonably likely to involve the coverage afforded
               by this Policy, the insured shall not settle such claim, or incur any expense, make
               any payment, admit any liability, or assume any obligation with respect to such
               claim, without our prior written consent.

        (B)    We have the right to associate in the defense, investigation, or settlement of any
               claim, even if the limits of liability of the underlying insurance have not been
               exhausted. If we elect to associate in the defense, investigation, or settlement of a
               claim, the insured will cooperate with us and provide us with all information we
               reasonably request.

        (C)    In the event of any payment under this Policy, we shall be subrogated to the extent
               of any payment to all of the insured’s rights of recovery. The insured must do
               everything necessary to secure these rights, including but not limited to executing
               all documents necessary to secure such rights. The insured shall do nothing that
               may prejudice our position or potential or actual rights of recovery. The obligations
               of the insured under this provision shall survive the expiration or termination of
               this Policy.

        (D)    The person or entity first named in ITEM 1 of the Declarations will act on behalf of
               all insureds with respect to: the giving and receiving of any notices and other
               communications under this Policy; the payment of premiums to, and receiving of
               return premiums from, us; and the receiving and acceptance of any endorsements
               issued to form a part of this Policy.

        (E)    The insured represents that the particulars and statements contained in the
               application submitted in connection with this Policy or with any underlying
               insurance are true, accurate and complete, and agree that: (1) this Policy is issued
               and continued in force by us in reliance on the truth of that representation; (2)
               those particulars and statements are the basis of this Policy; and (3) such
               application and those particulars and statements are incorporated into and form a
               part of this Policy.




HXF-000001-08-16                             Page 4 of 5
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 62 of 75 PageID #:62


 In Witness Whereof, we have caused this Policy to be executed by our authorized officers.




HXF-000001-08-16                        Page 5 of 5
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 63 of 75 PageID #:63


                                                         Underwritten by: TDC Specialty Insurance Company
                                                                                   1050 K Street, Suite 400
                                                                                     Washington, DC 20001
                                                                           Servicing Address: 29 Mill Street
                                                                                      Unionville, CT 06085


                                 ENDORSEMENT NO. 1
                   SCHEDULE OF UNDERLYING INSURANCE ENDORSEMENT

This Endorsement, effective at 12:01 a.m. on 07/01/2018, forms part of

      Policy Number:    HPX-00001-18-02
      Issued to:        Mercy Health Corporation
      Issued by:        TDC Specialty Insurance Company

In consideration of the premium charged, ITEM 4 of the Declarations is amended to read in its
entirety as follows:

ITEM 4.    UNDERLYING INSURANCE

(A) Primary Policy:

    Insurer:                Coverage:               Policy Number:         Limits of Liability:
    SIR                     Professional            Not Applicable         $3,000,000 Each Claim
                            Liability                                      Limit of Liability
                                                                           $9,000,000 Aggregate
                                                                           Limit of Liability
    Buffer SIR – Rockford   Professional            Not Applicable         $1,000,000
                            Liability                                      Each Claim Limit of
                                                                           Liability
                                                                           $2,000,000 Aggregate
                                                                           Limit of Liability
    SIR                     General Liability       Not Applicable         $2,000,000
                                                                           Each Claim Limit of
                                                                           Liability
    SIR - Rockford          Managed Care            RHIL-RPL               $2,000,000
    Health Insurance                                1001/18                Each Claim Limit of
    LTD                                                                    Liability
    Travelers Property      Employers Liability     (TC2JUB-               $1,000,000
    Casualty Company of     (All other states       8E08772-4-18)          Each Accident for Bodily
    America                 except WI, AZ &                                Injury by Accident
                            MA)                                            $1,000,000
                                                                           Policy Limit for Bodily
                                                                           Injury by Disease
                                                                           $1,000,000 Each
                                                                           Employee for Bodily Injury
                                                                           by Disease
    Federal Insurance       Automobile              (18)7359-65-33         $1,000,000 Combined
    Company                 Liability                                      Single Limit
    American Alternative    Heliport                13000074               $30,000,000
    Insurance                                                              Each Claim Limit of
    Corporation                                                            Liability
    American Alternative    Non-Owned Aircraft      13000075               $10,000,000
    Insurance                                                              Each Claim Limit of
    Corporation                                                            Liability




HXE-000010-07-17                           Page 1 of 2
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 64 of 75 PageID #:64


    ProAssurance            Wisconsin               HP2101             $1,000,000 Each Claim
    Casualty Company        PL/GL/EBL                                  Limit of
                                                                       Liability
                                                                       $3,000,000 Aggregate
                                                                       Limit of Liability
    ProAssurance            Wisconsin Excess        HP2101             $1,000,000
    Casualty Company        GL                                         Each Claim Limit of
                                                                       Liability
                                                                       $1,000,000 Aggregate
                                                                       Limit of Liability
    Atlantic Specialty      Managed Care            MCR-10191-18       $5,000,000
    Insurance Company       Liability                                  Each Claim Limit of
                                                                       Liability
                                                                       $5,000,000 Aggregate
                                                                       Limit of Liability
    Travelers Property      Employers Liability     (TRJUB-            $1,000,000
    Casualty Company of     (WI, AZ & MA)           1109L84-9-18)      Each Accident for Bodily
    America                                                            Injury by Accident
                                                                       $1,000,000
                                                                       Policy Limit for Bodily
                                                                       Injury by Disease
                                                                       $1,000,000 Each
                                                                       Employee for Bodily Injury
                                                                       by Disease

(B) Underlying Insurance:

    Insurer:                Coverage:               Policy Number:     Limits of Liability:
    ProAssurance            Umbrella Liability      HP2422             $10,000,000
    Specialty Insurance                                                Each Claim Limit of
    Company, Inc.                                                      Liability
                                                                       $10,000,000 Aggregate
                                                                       Limit of Liability
    Scottsdale Insurance    Excess Liability        HPS0000072         $5,000,000
    Company                                                            Each Claim Limit of
                                                                       Liability
                                                                       $5,000,000 Aggregate
                                                                       Limit of Liability




All other terms, conditions and limitations of this Policy shall remain unchanged.




HXE-000010-07-17                           Page 2 of 2
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 65 of 75 PageID #:65

                                                            Underwritten by: TDC Specialty Insurance Company
                                                                                      1050 K Street, Suite 400
                                                                                        Washington, DC 20001
                                                                              Servicing Address: 29 Mill Street
                                                                                         Unionville, CT 06085


                               ENDORSEMENT NO. 2
           CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM ENDORSEMENT

This Endorsement, effective at 12:01 a.m. on 07/01/2018, forms part of

      Policy Number:    HPX-00001-18-02
      Issued to:        Mercy Health Corporation
      Issued by:        TDC Specialty Insurance Company

In consideration of the premium charged:

(1)    If aggregate insured losses attributable to certified acts of terrorism (as defined below)
       exceed $100 billion in a calendar year and we have met our insurer deductible under the
       Terrorism Risk Insurance Act (“the Act”), we shall not be liable for the payment of any
       portion of such losses that exceeds $100 billion, and in such case insured losses up to
       that amount are subject to pro-rata allocation in accordance with procedures established
       by the Secretary of the Treasury.

(2)    Notwithstanding paragraph (1) above, it is understood and agreed that in the event there is
       no coverage for losses attributable to certified acts of terrorism under any underlying
       insurance due to an exclusion in such underlying insurance, then no coverage is
       available under this Policy for any claim based upon, arising out of, directly or indirectly
       resulting from, in consequence of, or in any way involving any certified act of terrorism.

(3)    For purposes of this endorsement, the following term shall have the meaning set forth
       below and Section II DEFINITIONS of this Policy shall be deemed amended to include such
       term:

              “Certified act of terrorism” means an act that is certified by the Secretary of the
              Treasury, in accordance with the provisions of the Act, to be an act of terrorism
              pursuant to the Act. The criteria contained in the Act for a “certified act of
              terrorism” include the following:

              (a)      the act resulted in insured losses in excess of $5,000,000 in the aggregate,
                       attributable to all types of insurance subject to the Act; and

              (b)      the act is a violent act or an act that is dangerous to human life, property or
                       infrastructure and is committed by an individual or individuals, as part of
                       an effort to coerce the civilian population of the United States or to influence
                       the policy or affect the conduct of the United States Government by
                       coercion.



All other terms, conditions and limitations of this Policy shall remain unchanged.




HXE-000006-08-16                              Page 1 of 1
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 66 of 75 PageID #:66

                                                           Underwritten by: TDC Specialty Insurance Company
                                                                                     1050 K Street, Suite 400
                                                                                       Washington, DC 20001
                                                                             Servicing Address: 29 Mill Street
                                                                                        Unionville, CT 06085


                                    ENDORSEMENT NO. 3
                               SERVICE OF SUIT ENDORSEMENT

This Endorsement, effective at 12:01 a.m. on 07/01/2018, forms part of

     Policy Number:    HPX-00001-18-02
     Issued to:        Mercy Health Corporation
     Issued by:        TDC Specialty Insurance Company

In consideration of the premium charged, pursuant to any statute of any state, territory or district
of the United States which makes provision therefor, we hereby designate the Superintendent,
Commissioner or Director of Insurance or other officer specified for that purpose by statute, as its
true and lawful attorney upon whom may be served any lawful process in any action, suit or
proceeding instituted by or on behalf of the insured, or any beneficiary hereunder, arising out of
this contract of insurance.



All other terms, conditions and limitations of this Policy shall remain unchanged.




HXE-000012-09-16                             Page 1 of 1
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 67 of 75 PageID #:67


                                                            Underwritten by: TDC Specialty Insurance Company
                                                                                      1050 K Street, Suite 400
                                                                                        Washington, DC 20001
                                                                              Servicing Address: 29 Mill Street
                                                                                         Unionville, CT 06085


                                       ENDORSEMENT NO. 4
                                 MAILING ADDRESS ENDORSEMENT

This Endorsement, effective at 12:01 a.m. on 07/01/2018, forms part of

      Policy Number:      HPX-00001-18-02
      Issued to:          Mercy Health Corporation
      Issued by:          TDC Specialty Insurance Company

In consideration of the premium charged:

(1)    Notwithstanding any provision to the contrary in this Policy, it is understood and agreed
       that any and all correspondence required under, or in connection with, this Policy shall be
       mailed to the following entity at the following address:

                   Mercy Health Corporation
                   1000 Mineral Point Ave, Janesville, WI, 53547


(2)    It is understood and agreed that any and all correspondence required under, or in
       connection with, this Policy that is mailed to the entity at the address stated in paragraph
       (1) of this endorsement shall be deemed correspondence mailed to the person or entity first
       named in ITEM 1 of the Declarations.



All other terms, conditions and limitations of this Policy shall remain unchanged.




HXE-000027-06-17                              Page 1 of 1
Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 68 of 75 PageID #:68




         Healthcare Follow Form Excess Liability


                     Mercy Health Corporation
                          HPX-00001-18-02
                 Midterm Endorsement(s) No. 5-6
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 69 of 75 PageID #:69


                                                          Underwritten by TDC Specialty Insurance Company
                                                                                   1050 K Street, Suite 400
                                                                                     Washington, DC 20001
                                                                           Servicing Address: 29 Mill Street
                                                                                      Unionville, CT 06085


                                      ENDORSEMENT NO. 5
                                     DELETE ENDORSEMENT

This Endorsement, effective at 12:01 a.m. on 07/01/2018, forms part of

       Policy Number:     HPX-00001-18-02
       Issued to:         Mercy Health Corporation
       Issued by:         TDC Specialty Insurance Company

In consideration of the premium charged, on and as of the effective date of this endorsement, the
following endorsement(s) to this Policy shall be deemed to be deleted in its/their entirety from this
Policy:

         Endorsement Number                          Title of Endorsement
         Endorsement No. 1                          Schedule of Underlying Insurance
                                                    Endorsement




All other terms, conditions and limitations of this Policy shall remain unchanged.




HXE-000016-10-16                            Page 1 of 1
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 70 of 75 PageID #:70


                                                         Underwritten by: TDC Specialty Insurance Company
                                                                                   1050 K Street, Suite 400
                                                                                     Washington, DC 20001
                                                                           Servicing Address: 29 Mill Street
                                                                                      Unionville, CT 06085


                                 ENDORSEMENT NO. 6
                   SCHEDULE OF UNDERLYING INSURANCE ENDORSEMENT

This Endorsement, effective at 12:01 a.m. on 07/01/2018, forms part of

      Policy Number:    HPX-00001-18-02
      Issued to:        Mercy Health Corporation
      Issued by:        TDC Specialty Insurance Company

In consideration of the premium charged, ITEM 4 of the Declarations is amended to read in its
entirety as follows:

ITEM 4.    UNDERLYING INSURANCE

(A) Primary Policy:

    Insurer:                Coverage:               Policy Number:         Limits of Liability:
    SIR                     Professional            Not Applicable         $3,000,000 Each Claim
                            Liability                                      Limit of Liability
                                                                           $9,000,000 Aggregate
                                                                           Limit of Liability
    Buffer SIR – Rockford   Professional            Not Applicable         $1,000,000
                            Liability                                      Each Claim Limit of
                                                                           Liability
                                                                           $2,000,000 Aggregate
                                                                           Limit of Liability
    SIR                     General Liability       Not Applicable         $2,000,000
                                                                           Each Claim Limit of
                                                                           Liability
    SIR - Rockford          Managed Care            RHIL-RPL               $2,000,000
    Health Insurance                                1001/18                Each Claim Limit of
    LTD                                                                    Liability
    Travelers Property      Employers Liability     (TC2JUB-               $1,000,000
    Casualty Company of     (All other states       8E08772-4-18)          Each Accident for Bodily
    America                 except WI, AZ &                                Injury by Accident
                            MA)                                            $1,000,000
                                                                           Policy Limit for Bodily
                                                                           Injury by Disease
                                                                           $1,000,000 Each
                                                                           Employee for Bodily Injury
                                                                           by Disease
    Federal Insurance       Automobile              (18)7359-65-33         $1,000,000 Combined
    Company                 Liability                                      Single Limit
    Global Aerospace        Heliport                13000074               $30,000,000
                                                                           Each Claim Limit of
                                                                           Liability
    Global Aerospace        Non-Owned Aircraft      13000075               $10,000,000
                                                                           Each Claim Limit of
                                                                           Liability




HXE-000010-07-17                           Page 1 of 2
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 71 of 75 PageID #:71


    ProAssurance            General Liability       HP2101             $1,000,000 Each Claim
    Casualty Company                                                   Limit of
                                                                       Liability
                                                                       $3,000,000 Aggregate
                                                                       Limit of Liability
    ProAssurance            Professional            HP2101             $1,000,000
    Casualty Company        Liability                                  Each Claim Limit of
                            (Contingent                                Liability
                            Excess- WI)

    Atlantic Specialty      Managed Care            MCR-10191-18       $5,000,000
    Insurance Company       Liability                                  Each Claim Limit of
                                                                       Liability
                                                                       $5,000,000 Aggregate
                                                                       Limit of Liability
    Travelers Property      Employers Liability     (TRJUB-            $1,000,000
    Casualty Company of     (WI, AZ & MA)           1109L84-9-18)      Each Accident for Bodily
    America                                                            Injury by Accident
                                                                       $1,000,000
                                                                       Policy Limit for Bodily
                                                                       Injury by Disease
                                                                       $1,000,000 Each
                                                                       Employee for Bodily Injury
                                                                       by Disease

(B) Underlying Insurance:

    Insurer:                Coverage:               Policy Number:     Limits of Liability:
    ProAssurance            Umbrella Liability      HP2422             $10,000,000
    Specialty Insurance                                                Each Claim Limit of
    Company, Inc.                                                      Liability
                                                                       $10,000,000 Aggregate
                                                                       Limit of Liability
    Scottsdale Insurance    Excess Liability        HPS0000072         $5,000,000
    Company                                                            Each Claim Limit of
                                                                       Liability
                                                                       $5,000,000 Aggregate
                                                                       Limit of Liability




All other terms, conditions and limitations of this Policy shall remain unchanged.




HXE-000010-07-17                           Page 2 of 2
Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 72 of 75 PageID #:72




         Healthcare Follow Form Excess Liability


                     Mercy Health Corporation
                          HPX-00001-18-02
                 Midterm Endorsement(s) No. 7-8
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 73 of 75 PageID #:73


                                                          Underwritten by TDC Specialty Insurance Company
                                                                                   1050 K Street, Suite 400
                                                                                     Washington, DC 20001
                                                                           Servicing Address: 29 Mill Street
                                                                                      Unionville, CT 06085


                                      ENDORSEMENT NO. 7
                                     DELETE ENDORSEMENT

This Endorsement, effective at 12:01 a.m. on 07/01/2018, forms part of

       Policy Number:     HPX-00001-18-02
       Issued to:         Mercy Health Corporation
       Issued by:         TDC Specialty Insurance Company

In consideration of the premium charged, on and as of the effective date of this endorsement, the
following endorsement(s) to this Policy shall be deemed to be deleted in its/their entirety from this
Policy:

         Endorsement Number                          Title of Endorsement
         Endorsement No. 6                          Schedule of Underlying Insurance
                                                    Endorsement




All other terms, conditions and limitations of this Policy shall remain unchanged.




HXE-000016-10-16                            Page 1 of 1
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 74 of 75 PageID #:74


                                                         Underwritten by TDC Specialty Insurance Company
                                                                                  1050 K Street, Suite 400
                                                                                    Washington, DC 20001
                                                                          Servicing Address: 29 Mill Street
                                                                                     Unionville, CT 06085


                                 ENDORSEMENT NO. 8
                   SCHEDULE OF UNDERLYING INSURANCE ENDORSEMENT

This Endorsement, effective at 12:01 a.m. on 07/01/2018 forms part of

      Policy Number:    HPX-00001-18-02
      Issued to:        Mercy Health Corporation
      Issued by:        TDC Specialty Insurance Company

In consideration of the premium charged, ITEM 4 of the Declarations is amended to read in its
entirety as follows:

ITEM 4.    UNDERLYING INSURANCE

(A) Primary Policy:

    Insurer:                Coverage:              Policy Number:         Limits of Liability:
    SIR                     Professional           Not Applicable         $3,000,000 Each Claim
                            Liability                                     Limit of Liability

                                                                          $9,000,000 Aggregate
                                                                          Limit of Liability
    Buffer SIR- Rockford    Professional           RHIL-RPL               $1,000,000 Each Claim
    Health Insurance        Liability              1001/18                Limit of Liability
    LTD
                                                                          $2,000,000 Aggregate
                                                                          Limit of Liability
    SIR                     General Liability      Not Applicable         $2,000,000 Each Claim
                                                                          Limit of Liability
    SIR                     Managed Care           Not Applicable         $2,000,000 Each Claim
                                                                          Limit of Liability
    Travelers Property      Employers Liability    (TC2JUB8E08772-        $1,000,000 Each Accident
    Casualty Company of     (All other states      4-18)                  for Bodily Injury by
    America                 except WI, AZ &                               Accident
                            MA)
                                                                          $1,000,000 Policy Limit
                                                                          for Bodily Injury by
                                                                          Disease

                                                                          $1,000,000 Each
                                                                          Employee for Bodily Injury
                                                                          by Disease
    Federal Insurance       Automobile             (18)7359-65-33         $1,000,000 Combined
    Company                 Liability                                     Single Limit
    Global Aerospace        Heliport               13000074               $30,000,000 Each Claim
                                                                          Limit of Liability
    Global Aerospace        Non-Owned              13000075               $10,000,000 Each Claim
                            Aircraft                                      Limit of Liability




HXE-000010-07-17                           Page 1 of 2
      Case: 3:21-cv-50125 Document #: 1 Filed: 03/19/21 Page 75 of 75 PageID #:75


    ProAssurance            General Liability      HP2101               $1,000,000 Each Claim
    Casualty Company                                                    Limit of Liability
                                                                        $3,000,000 Aggregate
                                                                        Limit of Liability
    ProAssurance            Professional           HP2101               $1,000,000 Each Claim
    Casualty Company        Liability                                   Limit of Liability
                            (Contingent Excess
                            – WI)
    Atlantic Specialty      Managed Care           MCR-10191-18         $5,000,000 Each Claim
    Insurance Company       Liability                                   Limit of Liability

                                                                        $5,000,000 Aggregate
                                                                        Limit of Liability
    Travelers Property      Employers Liability    (TRJUB1109L84-       $1,000,000 Each Accident
    Casualty Company of     (WI, AZ & MA)          9-18)                for Bodily Injury by
    America                                                             Accident

                                                                        $1,000,000 Policy Limit
                                                                        for Bodily Injury by
                                                                        Disease

                                                                        $1,000,000 Each
                                                                        Employee for Bodily Injury
                                                                        by Disease

(B) Underlying Insurance:

    Insurer:                Coverage:               Policy Number:     Limits of Liability:
    ProAssurance            Umbrella Liability      HP2422             $10,000,000 Each Claim
    Specialty Insurance                                                Limit of Liability
    Company, Inc.
                                                                       $10,000,000 Aggregate
                                                                       Limit of Liability
    Scottsdale Insurance    Excess Liability        HPS0000072         $5,000,000 Each Claim
    Company                                                            Limit of Liability

                                                                       $5,000,000 Aggregate Limit
                                                                       of Liability




All other terms, conditions and limitations of this Policy shall remain unchanged.




HXE-000010-07-17                           Page 2 of 2
